


     
 
   
                              Execution Copy
 
DATED 14 JUNE 2005
 
KRONOS TITAN GMBH
KRONOS EUROPE S.A./N.V.
KRONOS TITAN AS
KRONOS NORGE AS
TITANIA AS
AND
KRONOS DENMARK APS
AS BORROWERS
KRONOS TITAN GMBH
KRONOS EUROPE S.A./N.V.
KRONOS NORGE AS
 AND
KRONOS DENMARK APS
AS GUARANTORS
WITH
DEUTSCHE BANK LUXEMBOURG S.A.
ACTING AS AGENT
 
  SECOND AMENDMENT AGREEMENT
RELATING TO A FACILITY AGREEMENT
DATED 25 JUNE 2002           
                
dated 3 September 2004)



 


Germany-#290013-v450033629
 
 

 
 


THIS SECOND AMENDMENT AGREEMENT is dated 14 June 2005 (the "Agreement") and is
made between:
 
 
(1)  
Kronos Titan GmbH (formerly known as Kronos Titan GmbH & Co. oHG), a limited
liability company (Gesellschaft mit beschränkter Haftung) organised under the
laws of the Federal Republic of Germany, having its business address at
Peschstrasse 5, 51373 Leverkusen, Federal Republic of Germany, which is
registered in the commercial register (Handelsregister) of the local court
(Amtsgericht) of Köln under HRB 48718 (the "German Borrower");

 
(2)  
Kronos Europe S.A./N.V., a Belgian company with its registered office at
Langerbruggekaai 10, 9000 Ghent, Belgium, registered nationally under RPR
0449.103.862 (the "Belgian Borrower");

 
(3)  
Kronos Titan AS, a Norwegian company with registered office at Titangt. 1, 1630
Gamle Fredrikstad, Norway, registered under no. 948 616 491 (the "Norwegian
Borrower 1");

 
(4)  
Titania AS, a Norwegian company with registered office at 4380 Hauge i Dalane,
Norway, registered under no. 916 769 318 (the "Norwegian Borrower 2");

 
(5)  
Kronos Norge AS, a Norwegian company with registered office at Titangt. 1, 1630
Gamle Fredrikstad, Norway, registered under no. 816 769 132; (the "Norwegian
Borrower 3" and together with the Norwegian Borrower 1 and the Norwegian
Borrower 2, collectively the "Norwegian Borrowers");

 
(6)  
Kronos Denmark ApS, a Danish company with registered office at Hanne Nielsens
Vej 10, 2840 Holte, Denmark, with registration number CVR. no. 24 24 27 81 (the
"Danish Borrower");

 
(7)  
Deutsche Bank AG as mandated lead arranger;

 
(8)  
THE EXITING LENDERS as specified on the signature page;

(9)  
THE CONTINUING LENDERS as specified on the signature page (the Exiting Lenders
and the Continuing Lenders are herein collectively referred to as the
"Lenders"); and

 
(10)  
Deutsche Bank Luxembourg S.A. as agent for the Finance Parties (as defined in
the Original Facility Agreement) (the "Agent") and as security agent for the
Secured Parties (as defined in the Original Facility Agreement).

 


 
 

 


RECITALS:
 
(A)  
The Lenders made a facility available to the German Borrower, the Belgian
Borrower, the Norwegian Borrowers and the Danish Borrower pursuant to the terms
and conditions under the Original Facility Agreement (as defined below).

 
(B)  
The parties hereto have agreed to amend the Original Facility Agreement pursuant
to the terms and conditions of this Agreement.

 
IT IS AGREED as follows:
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
Definitions

 
In this Agreement:
 
"Amended Facility Agreement" means the Original Facility Agreement, as amended
by this Agreement.
 
"Effective Date" means the date on which the Agent confirms to the Lenders and
the German Borrower in writing that it has received each of the documents listed
in Schedule 1 (Conditions Precedent) in a form and substance satisfactory to the
Agent.
 
"Original Facility Agreement" means the EUR 80,000,000 multicurrency revolving
facility agreement dated 25 June 2002 (as amended by a first amendment agreement
dated 3 September 2004) between, inter alia, Kronos Titan GmbH (formerly known
as Kronos Titan GmbH & Co. oHG), Kronos Europe S.A./N.V. and others as
borrowers, Kronos Titan GmbH (formerly known as Kronos Titan GmbH & Co. oHG),
Kronos Europe S.A./N.V. and others as guarantors, Deutsche Bank AG as mandated
lead arranger, Deutsche Bank Luxembourg S.A. as agent and security agent and
others.
 
1.2  
Unless a contrary indication appears, terms used in the Original Facility
Agreement shall, when used in this Agreement have the same meaning as in the
Original Facility Agreement.

 
1.3  
Any reference in this Agreement to a "Clause" or a "sub-clause" shall, subject
to any contrary indication, be construed as a reference to a clause or a
sub-clause hereof.

 
2.  
AMENDMENT

 
2.1  
Amendment of the Original Facility Agreement

 
As of the Effective Date, the Original Facility Agreement shall be amended so
that it shall be read and construed for all purposes as set out in Schedule 2
(Amended Facility Agreement).
 
2.2  
Security Confirmation

 
(a)  
The German Borrower hereby confirms that the Security Documents entered into by
it continue in full force and effect and also shall secure its obligations and
the obligations of any of the other Obligors under the Amended Facility
Agreement.

(b)  
The Belgian Borrower hereby confirms that the Security Documents entered into by
it continue in full force and effect and also shall secure its obligations and
the obligations of any of the other Obligors under the Amended Facility
Agreement.

(c)  
Kronos Denmark ApS hereby confirms that the Security Documents entered into by
it continue in full force and effect and also shall secure its obligations and
the obligations of any of the other Obligors under the Amended Facility
Agreement

(d)  
Each of the Norwegian Borrowers hereby confirms that the Security Documents
entered into by it continue in full force and effect and also shall secure its
obligations and the obligations of any of the other Norwegian Borrowers under
the Amended Facility Agreement, in each case to the extent as permitted under
the Norwegian Companies Act 1997 Section 8-7.

3.  
REPRESENTATIONS

 
As of the Effective Date, the Obligors make the representations set out in
Clause 22 (Representations) (other than Clause 22.10) of the Original Facility
Agreement as if each reference in those representations to "this Agreement" or
"the Finance Documents" includes a reference to (a) this Agreement and (b) the
Amended Facility Agreement.
 
4.  
CONTINUITY AND FURTHER ASSURANCE

 
4.1  
Continuing obligations

 
The provisions of the Original Facility Agreement shall, save as amended in this
Agreement, continue in full force and effect.
 
4.2  
Further assurance

 
Each of the Obligors shall, at the request of the Agent and at its own expense,
do all such acts and things necessary or desirable to give effect to the
amendments effected or to be effected pursuant to this Agreement.
 
5.  
FEES, COSTS AND EXPENSES

 
5.1  
Transaction expenses

 
Each of the Borrowers shall within three Business Days of demand, pay the Agent
the amount of all reasonable out-of-pocket costs and expenses (including
reasonable legal fees of outside counsel) reasonably incurred by the Agent in
connection with the negotiation, preparation, printing and execution of this
Agreement and any other documents referred to in this Agreement.
 
5.2  
Enforcement costs

 
Each of the Borrowers shall, within three Business Days of demand, pay to each
Secured Party and the Mandated Lead Arranger the amount of all reasonable
out-of-pocket costs and expenses (including legal fees) reasonably incurred by
that Secured Party or the Mandated Lead Arranger  in connection with the
enforcement of, or the preservation of any rights, powers and remedies under
this Agreement.
 
5.3  
Stamp taxes

 
The Borrowers shall pay and, within three Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of this Agreement.
 
6.  
TRANSFER AND ASSIGNMENT

 
6.1  
Each Lender confirms that the details in Part I and Part II of Schedule 3
(Transfer of Available Commitment/Loans) accurately summarise its participation
in the Facility made available under the Original Facility Agreement.

6.2  
Each Exiting Lender hereby assigns and transfers, with effect from the Effective
Date (aufschiebende Befristung), such part of its participation in the Loans
(and its rights and obligations under the Finance Documents relating thereto) as
is set out in Part III of Schedule 3 (Transfer of Available Commitment/Loans) to
such Continuing Lender as is set out in Part III of Schedule 3 (Transfer of
Available Commitment/Loans) in accordance with paragraph (b) of Clause 27.5
(Procedure for Transfer) of the Original Facility Agreement so that each
Continuing Lender's participation in the Loans is as referred to in Part IV of
Schedule 3 (Transfer of Available Commitment/Loans).

6.3  
Each of the Continuing Lenders hereby accepts such transfer and assignment.

6.4  
Each Continuing Lender confirms that it has received such information as it has
required in connection with this transaction and that it has not relied and will
not hereafter rely on the respective Exiting Lender to check or enquire on its
behalf into the legality, validity, effectiveness, adequacy, accuracy or
completeness of any such information and further agrees that it has not relied
and will not rely on the respective Exiting Lender to assess or keep under
review on its behalf the financial condition, creditworthiness, condition,
affairs, status or nature of the Obligors.

6.5  
Each Exiting Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Finance Documents or, in any case, any document
relating thereto and assumes no responsibility for the financial condition of
the Obligors or for the performance and observance by the Obligors of any of its
obligations under the Finance Documents or, in any case, any document relating
thereto and any and all such conditions and warranties, whether express or
implied by law or, in any case, otherwise, are hereby excluded.

6.6  
Each Exiting Lender hereby gives notice that nothing herein or in the other
Finance Documents (or, in any case, any document relating thereto) shall oblige
such Exiting Lender to (a) accept a re-transfer from the respective Continuing
Lender of the whole or any part of its rights, benefits and/or obligations under
the  Finance Documents transferred pursuant hereto or (b) support any losses
directly or indirectly sustained or incurred by the respective Continuing Lender
for any reason whatsoever including the non-performance by an Obligor or any
other party to the Finance Documents (or, in any case, any document relating
thereto) of its obligations under any such document. The respective Continuing
Lender hereby acknowledges the absence of any such obligation as is referred to
in (a) or (b) above.

6.7  
Each Exiting Lender and the respective Continuing Lender hereby agree that the
benefit of the guarantees and indemnities granted pursuant to Clause 21
(Guarantee and Indemnity) of the Original Facility Agreement and the benefit of
each of the Security Documents shall be transferred to the respective Continuing
Lender on the Effective Date to the extent such guarantees and indemnities
relate to the portion of the Loans assigned and transferred to the respective
Continuing Lender pursuant hereto.

6.8  
Each Continuing Lender hereby expressly consents to the declarations of the
Security Agent made on behalf and in the name of such Continuing Lender as
Future Pledgee (as such term is defined in the Security Documents, being pledges
which are governed by German law) in such Security Documents. Each Continuing
Lender confirms that it is aware of the content of such Security Documents.

 
7.  
MISCELLANEOUS

 
7.1  
Incorporation of terms

 
The provisions of Clause 37 (Partial Invalidity), Clause 38 (Remedies and
waivers), Clause 40 (Governing Law) and Clause 41.1 (Jurisdiction of German
Courts) of the Original Facility Agreement shall be incorporated into this
Agreement as if set out in full in this Agreement and as if references in those
clauses to "this Agreement" or "the Finance Documents" are references to this
Agreement.
 
7.2  
Designation as Finance Document

 
The German Borrower and the Agent designate this Agreement as a Finance Document
by execution of this Agreement for the purposes of the definition of Finance
Document in the Original Facility Agreement.
 
THIS AGREEMENT has been entered into on the date stated at the beginning of this
Agreement.
 


 
 

 




 
SCHEDULE 1                                
                                                                                                                           Conditions
Precedent
 
 
1.  
Obligors

 
(a)  
A copy of the constitutional documents of each Obligor.

 
(b)  
A copy of a resolution of the board of directors of the Belgian Borrower,
eachNorwegian Borrower and the Danish Borrower:

 
(i)  
approving the terms of, and the transactions contemplated by, this Agreement and
resolving that it executes this Agreement;

 
(ii)  
authorising a specified person or persons to execute this Agreement on its
behalf; and

 
(iii)  
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with this Agreement.

 
(c)  
A copy of a resolution signed by all the holders of the issued shares in the
German Borrower, approving the terms of, and the transactions contemplated by,
this Agreement.

 
(d)  
A specimen of the signature of each person authorised to sign this Agreement.

 
(e)  
A certificate validly signed on behalf of the relevant Obligor confirming that
borrowing and/or guaranteeing the Total Commitments would not cause any
borrowing and/or guaranteeing limit binding on it to be exceeded.

 
(f)  
A certificate of an authorised signatory of the relevant Obligor certifying that
each copy document relating to it specified in this Schedule 1 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

 
(g)  
The Original Financial Statements (as defined in the Amended Facility Agreement)
of each Obligor.

 
2.  
Legal Opinions

 
(a)  
A legal opinion of Clifford Chance Partnerschaftsgesellschaft, legal advisers to
the Agent in Germany, substantially in the form distributed to the Lenders prior
to signing this Agreement.

 
(b)  
A legal opinion of Clifford Chance, legal advisers to the Agent in Belgium,
substantially in the form distributed to the Lenders prior to signing this
Agreement.

 
(c)  
A legal opinion of Bugge, Arentz-Hansen & Rasmussen, legal advisers to the Agent
in Norway, substantially in the form distributed to the Lenders prior to signing
this Agreement.

 
(d)  
A legal opinion of Gorissen Federspiel Kierkegaard, legal advisers to the Agent
in Denmark, substantially in the form distributed to the Lenders prior to
signing this Agreement.

 
(e)  
A legal opinion of Clifford Chance Rogers & Wells, legal advisers to the Agent
in the United States of America, substantially in the form distributed to the
Lenders prior to signing this Agreement.

 
3.  
Other documents and evidence

 
(a)  
A copy of a confirmation agreement relating to the Subordination Agreement, duly
executed by the Parent and the German Borrower.

 
(b)  
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transaction contemplated by this Agreement or for
the validity and enforceability of this Agreement.

 


 


 
 

 


SCHEDULE 2
AMENDED FACILITY AGREEMENT
 
See below for Schedule 2.
 


 


 
 

 


Schedule 3
 
Transfer of available commitments/participations
 
 
 
Part I: Current participation in outstanding Letters of Credit (in EUR)
 
Name of Lender
Participation
   
Deutsche Bank Luxembourg S.A.
260,939.72
Commerzbank AG Filiale Köln
365,315.61
DnBNOR Bank ASA
365,315.61
Dexia Bank Belgium
469,691.50
KBC Bank N.V.
365,315.61
Dresdner Bank AG in Köln
260,939.72
Total
2,087,517.77



 
Part II: Current Available Commitments (in EUR)
 
Name of Lender
Available Commitments
   
Deutsche Bank Luxembourg S.A.
  9,739,060.28
Commerzbank AG Filiale Köln
13,634,684.39
DnBNOR Bank ASA
13,634,684.39
Dexia Bank Belgium N.V./S.A.
17,530,308.50
KBC Bank N.V.
13,634,684.39
Dresdner Bank AG in Köln
9,739,060.28
Total
77,912,482.23



 


 
 

 


Part III: Transfer of participation in outstanding Letters of Credit (in EUR)
 
Name of Exiting Lender
Name of Continuing Lender
Participation
     
Dexia Bank Belgium N.V./S.A.
Commerzbank AG Filiale Köln
DnBNOR Bank ASA
KBC Bank N.V.
156,563.83
156,563.83
156,563.83
Dresdner Bank AG in Köln
Deutsche Bank Luxembourg S.A
260,939.72



 
Part IV: Transfer of Available Commitments
 
Name of Exiting Lender
Name of Continuing Lender
Participation
     
Dexia Bank Belgium N.V./S.A.
Commerzbank AG Filiale Köln
DnBNOR Bank ASA
KBC Bank N.V.
5,843,436.17
5,843,436.17
5,843,436.17
Dresdner Bank AG in Köln
Deutsche Bank Luxembourg S.A
9,739,060.28



 
Part V: Participation in outstanding Letters of Credit after transfer (in EUR)
 
Name of Continuing Lender
Participants
   
Deutsche Bank Luxembourg S.A.
521,879.45
Commerzbank AG Filiale Köln
521,879.44
DnBNOR Bank ASA
521,879.44
KBC Bank N.V.
521,879.44
Total
2,087,517.77



 
Part VI: Available Commitments after transferral (in EUR)
 
Name of Continuing Lender
Available Commitment
   
Deutsche Bank Luxembourg S.A.
19,478,120.56
Commerzbank AG Filiale Köln
19,478,120.56
DnBNOR Bank ASA
19,478,120.56
KBC Bank N.V.
19,478,120.56
Total
77,912,482.23



 


 
 

 


SIGNATURES
 
The Borrowers
 
Kronos Titan GmbH
 
By:
 


 
Kronos Europe S.A./N.V.
 
By:
 


 
Kronos Titan AS
 
By:
 


 
Titania AS
 
By:
 


 
Kronos Norge AS
 
By:
 


 
Kronos Denmark ApS
 
By:
 


 
The Guarantors
 
Kronos Titan GmbH
 
By:
 
 
 
Kronos Europe S.A./N.V.
 
By:
 


 
Kronos Norge AS
 
By:
 


 
Kronos Denmark ApS
 
By:
 
 
The Mandated Lead Arranger
 
Deutsche Bank AG
 
By:
 
 
The Agent and Security Agent
 
Deutsche Bank Luxembourg S.A.
 
By:
 
 
The Exiting Lenders
Dexia Bank Belgium N.V./S.A.
 
By:                 


Dresdner Bank AG in Köln
 
By:


The Continuing Lenders
 
Deutsche Bank Luxembourg S.A.
 
By:
 


 
Commerzbank Aktiengesellschaft, Filiale Köln
 
By:
 


 
DnBNOR Bank ASA (as legal successor to Den norske Bank ASA)
 
By:
 


 
KBC Bank N.V.
 
By:
 
 
 
 

 



   
 

SCHEDULE 2
 
 
 
DATED 25 June 2002
as amended by an amendment agreement dated 3 September 2004 and a second
amendment agreement dated 15 June 2005
 
 
KRONOS TITAN GMBH & CO. OHG
KRONOS EUROPE S.A./N.V.
KRONOS TITAN AS
and
TITANIA AS
as Borrowers
 
KRONOS TITAN GMBH & CO. OHG
KRONOS EUROPE S.A./N.V.
and
KRONOS NORGE AS
as Guarantors
 
KRONOS DENMARK APS
as Security Provider
 
DEUTSCHE BANK AG
as Mandated Lead Arranger
 
DEUTSCHE BANK LUXEMBOURG S.A.
as Agent and Security Agent
and
KBC BANK NV
as Fronting Bank
and
Others
   
EUR 80,000,000
FACILITY AGREEMENT
 





 
PARTNERSCHAFTSGESELLSCHAFT VON RECHTSANWÄLTEN, WIRTSCHAFTSPRÜFERN,
STEUERBERATERN UND SOLICITORS
SITZ: FRANKFURT AM MAIN · AG BAD VILBEL PR 1000
 
 
 

 


CLAUSE
 
PAGE
1
Definitions and Interpretation
1
2
The Facility
20
3
Purpose
20
4
Conditions of Utilisation
20
5
Utilisation
22
6
Optional Currencies
23
7
Letters of Credit
24
8
Repayment
26
9
Borrower’s Liabilities In Relation To Letters Of Credit
26
10
Prepayment And Cancellation
28
11
Interest
31
12
Default Interest
31
13
Interest Periods and Terms
32
14
Changes To The Calculation Of Interest
33
15
Fees
34
16
Tax Gross Up And Indemnities
36
17
Increased Costs
40
18
Other Indemnities
41
19
Mitigation By The Lenders
42
20
Costs And Expenses
43
21
Guarantee And Indemnity
45
22
Representations
48
23
Information Undertakings
52
24
Financial Covenants
54
25
General Undertakings
56
26
Events Of Default
64
27
Changes To The Lenders
69
28
Changes To The Obligors
73
29
Role Of The Agent, the Security Agent And The Mandated Lead Arranger
74
30
Conduct Of Business By The Finance Parties
83
31
Sharing Among The Finance Parties
83
32
The Lenders and the Fronting Bank
85
33
Payment Mechanics
88
34
Set-Off
91
35
Notices
91
36
Calculations And Certificates
94
37
Partial Invalidity
94
38
Remedies And Waivers
94
39
Amendments And Waivers
94
40
Governing Law
96
41
Enforcement
96
 
SCHEDULE 1  The Original Lenders
97
 
SCHEDULE 2  Conditions Precedent
98
 
SCHEDULE 3  Utilisation Request
102
 
SCHEDULE 4  Mandatory Cost Formulae
104
 
SCHEDULE 5  Form of Transfer Certificate
108
 
SCHEDULE 6  Form of Compliance Certificate
112
 
SCHEDULE 7  Existing Security
114
 
SCHEDULE 8  Existing Financial Indebtedness
115
 
SCHEDULE 9  Timetables
116
 
SCHEDULE 10  Form of Combining Schedule
119
 
SCHEDULE 11  Form of Confidentiality Undertaking
136
 
SCHEDULE 12  Form of Letter of Credit
141
 
SCHEDULE 13  Form of Auditor’s Report
143

 
 


Germany-#287610-v2 NEW/NEW
 
 
 

 


THIS AGREEMENT is dated 25 June 2002 and made between:
 
(1)  
KRONOS TITAN GMBH & CO. OHG (the "German Borrower"), KRONOS EUROPE S.A./N.V.
(the "Belgian Borrower"), KRONOS TITAN AS (the "Norwegian Borrower 1") and
TITANIA AS (the "Norwegian Borrower 2") as borrowers (each a "Borrower" and
together the "Borrowers");

 
(2)  
KRONOS TITAN GMBH & CO. OHG (the "German Guarantor"), KRONOS EUROPE S.A./N.V.
(the "Belgian Guarantor") and KRONOS NORGE AS (the "Norwegian Guarantor") as
guarantors (each a "Guarantor" and together the "Guarantors");

 
(3)  
KRONOS DENMARK APS as additional security provider ("Kronos Denmark");

 
(4)  
DEUTSCHE BANK AG as mandated lead arranger (the "Mandated Lead Arranger");

 
(5)  
KBC BANK NV as fronting bank (the "Fronting Bank");

 
(6)  
THE FINANCIAL INSTITUTIONS listed in Schedule 1 as lenders (the "Original
Lenders"); and

 
(7)  
DEUTSCHE BANK LUXEMBOURG S.A. as agent of the other Finance Parties (the
"Agent") and as Security Agent for the Secured Parties (the "Security Agent").

 
IT IS AGREED as follows:
 
SECTION 1
INTERPRETATION
 
 
1.  
DEFINITIONS AND INTERPRETATION

 
1.1  
Definitions

In this Agreement:
 
"Additional Cost Rate" has the meaning given to it in Schedule 4 (Mandatory Cost
formulae).
 
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
 
"Agent's Spot Rate of Exchange" means the Agent's spot rate of exchange for the
purchase of the relevant currency with the Base Currency in the European foreign
exchange market at or about 11:00 a.m. on a particular day.
 
"Amendment Agreement" means the amendment agreement dated [●] 2005 relating to
this Agreement.
 
"Applicable GAAP" means:
 
(b)  
in relation to any Obligor whose jurisdiction of incorporation is the Federal
Republic of Germany, generally accepted accounting principles in the Federal
Republic of Germany;

 
(c)  
in relation to any Obligor whose jurisdiction of incorporation is Belgium,
generally accepted accounting principles in Belgium;

 
(d)  
in relation to any Obligor whose jurisdiction of incorporation is Norway,
generally accepted accounting principles in Norway; and

 
(e)  
in relation to Kronos Denmark, generally accepted accounting principles in
Denmark; and

 
(f)  
in relation to the Parent, US GAAP.

 
"Authorisation" means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
 
"Availability Period" means the period from and including the date of this
Agreement to and including the Business Day falling immediately before the
Termination Date.
 
"Available Commitment" means a Lender's Commitment minus:
 
(a)  
the Base Currency Amount of its participation in any outstanding Loans and
Letters of Credit; and

 
(b)  
in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Loans and Letters of Credit that are due to be made on or
before the proposed Utilisation Date,

 
other than that Lender's participation in any Loans and Letters of Credit that
are due to be repaid, prepaid or expire on or before the proposed Utilisation
Date.
 
"Available Facility" means the aggregate for the time being of each Lender's
Available Commitment.
 
"Base Currency" means euros.
 
"Base Currency Amount" means, in relation to a Loan or a Letter of Credit, the
amount specified in the Utilisation Request delivered by a Borrower for that
Loan or a Letter of Credit (or, in the case of a Loan only, if the amount
requested is not denominated in the Base Currency, that amount converted into
the Base Currency at the Agent's Spot Rate of Exchange on the date which is
three Business Days before the Utilisation Date adjusted to reflect any
repayment or prepayment of the Loan).
 
"Break Costs" means the amount (if any) by which:
 
(a)  
the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

 
exceeds:
 
(b)  
the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Interbank Market for a period starting on the Business Day
following receipt or recovery and ending on the last day of the current Interest
Period.

 
"Business Day" means:
 
(a)  
(in relation to any day other than a date for the payment, purchase of, or rate
fixing relating to euro) a day, other than a Saturday or Sunday, on which banks
are open for general business in Luxembourg, (in relation to the Letter of
Credit) the principal financial centre of the country of the Facility Office of
the Fronting Bank and (in relation to any date for payment or purchase of, or
rate fixing relating to, a sum denominated in a currency other than euro) the
principal financial centre of the country of that currency; or

 
(b)  
(in relation to any date for payment, purchase of, or rate fixing relating to
euro) any TARGET Day.

 
"Capital Lease" means any lease or hire purchase contract which would, in
accordance with Applicable GAAP, be treated as a finance or capital lease.
 
"Cash Collateral" means, in relation to any Letter of Credit or L/C Proportion
of a Letter of Credit, a deposit in an interest-bearing account or accounts with
the Fronting Bank as the Agent (with the consent of the Fronting Bank) may
specify, that deposit and account to be secured in favour of, and on terms and
conditions acceptable to, the Agent and the Fronting Bank.
 
"Cash Collateral Documents" means any documents as the Agent may specify, to be
entered into in relation to the Cash Collateral.
 
"Cash Equivalent Investments" means:
 
(a)  
marketable debt securities for which a recognised trading market exists
(including money market funds that invest substantially all of their assets in
debt securities accessible within 30 days) maturing within one year after the
relevant date of calculation, denominated in euros, sterling or dollars or
kroner ("Accepted Currency") issued by any member state of the European Union,
Norway and the United States of America which are not convertible into any other
form of security;

 
(b)  
marketable debt securities for which a recognised trading market exists
(including money market funds that invest substantially all of their assets in
debt securities accessible within 30 days) maturing within one year after the
relevant date of calculation, denominated in any Accepted Currency which are not
convertible into any other form of security, rated P-1 (Moody's Investor
Services Inc.) or A-1 (Standard & Poors' Corporation);

 
(c)  
certificates of deposit and time deposits maturing within one year after the
relevant date of calculation, denominated in any Accepted Currency issued by,
and acceptances by, banking institutions authorised under applicable legislation
of any member state of the European Union, the United States of America or
Norway which at the time of making such issue or acceptances, have outstanding
debt securities rated as provided in paragraph (b) above or which have minimum
capital of EUR 250,000,000; and

 
(d)  
such other securities (if any) as are approved in writing by the Agent,

 
in each case to which any member of the Group is beneficially entitled at that
time and which are not issued or guaranteed by any member of the Group.
 
"Charged Property" means all the assets of the Borrowers or Kronos Denmark which
from time to time are, or are expressed to be, the subject of the Transaction
Security.
 
"Combining Schedule" means a schedule substantially in the form set out in part
I of Schedule 10 (Form of Combining Schedule) when delivered pursuant to Clause
23.3(a)(i) and part II of Schedule 10 (Form of Combining Schedule) when
delivered pursuant to Clause 23.3(a)(ii), in each case combining the financial
information of the Parent including each of the Obligors and its Subsidiaries
(on a legal entity basis) which is used to prepare and corresponds with the
Parent's (audited, in the case of a financial year) consolidated balance sheet
and statements of income and cash flows for the relevant financial year or
financial quarter (as the case may be), in each case prepared using US GAAP.
 
"Commitment" means:
 
(a)  
in relation to an Original Lender, the amount in the Base Currency set opposite
its name under the heading "Commitment" in Schedule 1 (The Original Lenders) and
the amount of any other Commitment transferred to it under this Agreement; and

 
(b)  
in relation to any other Lender, the amount in the Base Currency of any
Commitment transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
"Compliance Certificate" means a certificate substantially in the form set out
in part I of Schedule 6 (Form of Compliance Certificate).
 
"Confidentiality Undertaking" means a confidentiality undertaking substantially
as set out in Schedule 11 (Form of Confidentiality Undertaking) or in any other
form agreed between the German Borrower and the Agent.
 
"Default" means an Event of Default or any event or circumstance specified in
Clause 26 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.
 
"Environmental Claim" means any claim, proceeding or investigation by any person
in respect of any Environmental Law.
 
"Environmental Law" means any applicable law in any jurisdiction in which any
member of the Group conducts business which relates to the pollution or
protection of the environment or harm to or the protection of human health or
the health of animals or plants.
 
"Environmental Permits" means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned or used by the relevant
member of the Group.
 
"EURIBOR" means, in relation to any Loan in euro:
 
(a)  
the applicable Screen Rate; or

 
(b)  
(if no Screen Rate is available for the Interest Period of that Loan) the
arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Agent at its request quoted by the Reference Banks to leading
banks in the European interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
euro for a period comparable to the Interest Period of the relevant Loan.
 
"Event of Default" means any event or circumstance specified as such in
Clause 26 (Events of Default).
 
"Expiry Date" means, in relation to any Letter of Credit, the date on which the
maximum aggregate liability under that Letter of Credit is to be reduced to zero
provided that any such date will end on or before the Termination Date.
 
"Facility" means the revolving loan and letter of credit facility made available
under this Agreement as described in Clause 2 (The Facility).
 
"Facility Office" means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days' written notice) as the office or offices
through which it will perform its obligations under this Agreement.
 
"Fee Letter" means any letter or letters dated on or about the date of this
Agreement between the Mandated Lead Arranger and the German Borrower (or the
Agent and the German Borrower or the Fronting Bank and the relevant Borrower)
setting out any of the fees referred to in Clause 15 (Fees).
 
"Finance Document" means this Agreement, the Security Documents, the
Subordination Agreement, any Fee Letter and any other document designated as
such by the Agent and the German Borrower.
 
"Finance Party" means the Agent, the Mandated Lead Arranger, the Fronting Bank,
the Security Agent or a Lender.
 
"Financial Indebtedness" means any indebtedness for or in respect of:
 
(a)  
moneys borrowed;

 
(b)  
any amount raised by acceptance under any acceptance credit facility;

 
(c)  
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
(d)  
the amount of any liability in respect of any Capital Lease;

 
(e)  
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
(f)  
any amount under any other transaction (including any forward sale or purchase
agreement) having the commercial effect of a borrowing as defined in paragraphs
(a) or (c) above (which, for the avoidance of doubt, shall not include deferred
payment obligations which are standard within the industry and in the ordinary
course of business);

 
(g)  
any derivative transaction and the resulting net liability as determined from
time to time, if any, entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

 
(h)  
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 
(i)  
the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (h) above.

 
"Fronting Bank" means KBC Bank NV.
 
"Group" means each of the Obligors and their Subsidiaries.
 
"Holding Company" means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
"Intellectual Property" means all patents, trade marks, service marks, trade
names, design rights, copyright (including rights in computer software and moral
rights and in published and unpublished work), titles, rights to know-how and
other intellectual property rights, in each case whether registered or
unregistered and including applications for the grant of any of the foregoing
and all rights or forms of protection having equivalent or similar effect to any
of the foregoing which may subsist anywhere in the world.
 
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 13 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 12.1 (Default interest
periods).
 
"Intra-group Loan" means a borrowing of money as defined in paragraphs (a), (c)
and (f) of the definition of Financial Indebtedness from the Parent or any other
member of the Kronos Group by any member of the Group.
 
"Kronos Group" means Kronos Worldwide, Inc. and its Subsidiaries (other than any
such Subsidiaries which form part of the Group).
 
"L/C Amount" means:
 
(a)  
each sum paid or due and payable by the Fronting Bank to the beneficiary of a
Letter of Credit pursuant to the terms of that Letter of Credit; and

 
(b)  
all liabilities, costs (including, without limitation, any costs incurred in
funding any amount which falls due from the Fronting Bank under a Letter of
Credit), claims, losses and out-of-pocket expenses which the Fronting Bank
incurs or sustains in connection with a Letter of Credit,

 
in each case which has not been reimbursed pursuant to Clause 9 (Borrower's
liabilities in relation to Letters of Credit).
 
"L/C Commission Rate" means a letter of credit commission rate of 1.75 per cent.
per annum.
 
"L/C Proportion" means, in relation to a Lender in respect of any Letter of
Credit and save as otherwise provided in this Agreement, the proportion
(expressed as a percentage) borne by that Lender's Available Commitment to the
Available Facility immediately prior to the issue of that Letter of Credit.
 
"Legal Opinions" means the legal opinions delivered to the Agent pursuant to
Clause 4.1 (Initial conditions precedent).
 
"Legal Reservations" means:
 
(a)  
the principle that equitable remedies may be granted or refused at the
discretion of a court, the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors; and

 
(b)  
the time bearing of claims, defences of set-off or counterclaim and similar
principles which are set out in the Legal Opinions as qualifications as to
matters of law.

 
"Lender" means:
 
(a)  
any Original Lender; and

 
(b)  
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 27 (Changes to the Lenders),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
"Letter of Credit" means a letter of credit issued or to be issued by the
Fronting Bank under the Facility substantially in the form set out in Schedule
12 (Form of Letter of Credit) or in such other form requested by the Borrower
which is acceptable to the Agent and the Fronting Bank.
 
"LIBOR" means:
 
(a)  
in relation to any Loan (other than a Loan denominated or to be denominated in
sterling), the applicable Screen Rate; or

 
(b)  
in relation to (i) any Loan denominated in or to be denominated in sterling or
(ii) any other Loan if no Screen Rate is available for the currency or Interest
Period of that other Loan, the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request quoted by the
Reference Banks to leading banks in the London interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.
 
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
 
"LMA" means the Loan Market Association.
 
"Majority Lenders" means:
 
(a)  
until the Total Commitments have been reduced to zero, a Lender or Lenders whose
Commitments aggregate more than 51% of the Total Commitments (or, if the Total
Commitments have been reduced to zero and there are no Loans or Letters of
Credit then outstanding, aggregated more than 51% of the Total Commitments
immediately prior to the reduction); or

 
(b)  
at any other time, a Lender or Lenders whose participations in the Outstandings
aggregate more than 51% of all the Outstanding.

 
"Mandatory Cost" means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formulae).
 
"Margin" means 1.125 per cent. per annum.
 
"Material Adverse Effect" means a material adverse effect on the business,
assets or financial condition of the German Borrower, the Belgian Borrower or
the Group taken as a whole.
 
"Material Contracts" means any agreements including licence agreements entered
into by any member of the Group which is reasonably likely to be material to the
business or financial condition of any Obligor or the Group taken as a whole.
 
"Material Subsidiary" means Unterstützungskasse Kronos Titan GmbH and any other
Subsidiary of any Obligor:
 
(a)  
whose total assets represent 5 per cent. or more of the consolidated total
assets of the Group; or

 
(b)  
whose total operating income represents 5 per cent. or more of the consolidated
total operating income of the Group,

 
all as shown (in the case of any Subsidiary) in its most recent annual or half
yearly accounts (consolidated, as the case may be, if it has Subsidiaries) and
(in the case of the Group) the most recent annual or, as the case may be, half
yearly Combining Schedules of the Group, provided that:
 
(i)  
if any Material Subsidiary sells, transfers or otherwise disposes of the
majority of its undertaking or assets (whether by a single transaction or a
number of related transactions) to any other member of the Group:

 
(1)  
that other member of the Group shall be deemed to become a Material Subsidiary
on the date of the relevant sale, transfer or disposal; and

 
(2)  
any Material Subsidiary which sells, transfers or otherwise disposes of the
majority of its undertaking or assets (whether by a single transaction or a
number of related transactions) shall no longer be a Material Subsidiary on the
date of the relevant sale, transfer or disposal,

 
until the Material Subsidiaries are next determined from the annual or half
yearly accounts referred to above;
 
(ii)  
if any Material Subsidiary does not satisfy either of the tests set out in
paragraphs (a) and (b) above for reasons other than those referred to under
paragraph (i) above, then such Material Subsidiary shall cease to be a Material
Subsidiary from the point of time that the non-satisfaction of such tests can be
determined from the annual audited accounts or the half yearly unaudited
accounts referred to above; and

 
(iii)  
if a Subsidiary has been acquired since the date as of which the latest
consolidated annual or half yearly accounts of the Group were prepared, such
accounts shall be adjusted in order to take into account the acquisition of such
Subsidiary.

 
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 
(a)  
if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 
(b)  
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month.

 
The above exceptions will only apply to the last Month of any period.
 
"Norwegian Borrowers" means the Norwegian Borrower 1, the Norwegian Borrower 2
and Kronos Norge AS.
 
"Obligor" means a Borrower or a Guarantor.
 
"Optional Currency" means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.3 (Conditions relating to
Optional Currencies).
 
"Original Financial Statements" means:
 
(a)  
in relation to the Norwegian Guarantor, its audited consolidated financial
statements for the financial year ended 31 December 2004 prepared using
Applicable GAAP;

 
(b)  
in relation to each Obligor, its audited unconsolidated financial statements for
the financial year ended 31 December 2004 prepared using Applicable GAAP; and

 
(c)  
in relation to the Group, a Combining Schedule for the financial year ended 31
December 2004 prepared using US GAAP.

 
"Outstandings" means at any time, the aggregate of the Base Currency Amounts of
the outstanding Loans and the amount of the maximum actual and contingent
liabilities of the Lenders in respect of each outstanding Letter of Credit.
 
"Parent" means Kronos International, Inc., a Delaware corporation.
 
"Participating Member State" means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
"Party" means a party to this Agreement.
 
"Permitted Affiliate Transactions" means any transaction entered into between
any member of the Group and the Parent or any other member of the Kronos Group
either (i) in the ordinary course of trading or business and in accordance with
past practice or (ii) which is necessary to accommodate legal or regulatory
requirements of such member of the Group.
 
"Permitted Financial Indebtedness" means Financial Indebtedness, without
duplication:
 
(a)  
arising under or permitted pursuant to the Finance Documents;

 
(b)  
incurred with the prior written consent of the Majority Lenders and any
Refinancing thereof;

 
(c)  
existing on the date of this Agreement and listed in Schedule 8 (Existing
Financial Indebtedness) and any Refinancing thereof, provided that the Financial
Indebtedness referred to in item 1 of Schedule 8 (Existing Financial
Indebtedness) (or any Refinancing thereof) is repaid upon the first Utilisation
Date and the Financial Indebtedness referred to in item 7 of Schedule 8
(Existing Financial Indebtedness) (or any Refinancing thereof) is repaid no
later than 120 days from the date of this Agreement and provided further that
any Refinancing of the Financial Indebtedness referred to in items 2 and 3 of
Schedule 8 (Existing Financial Indebtedness) is subject to a subordination
agreement between the debtor, the creditor and the Security Agent on
substantially the same terms as in the Subordination Agreement;

 
(d)  
arising under any derivative transaction entered into by any member of the Group
in respect of Financial Indebtedness of such members of the Group and any
Refinancing thereof provided that such derivative transactions are (i) entered
into to protect members of the Group from fluctuations in interest rates on
outstanding Financial Indebtedness to the extent the notional principal amount
of such derivative transactions does not, at the time of the incurrence thereof,
exceed the principal amount of the Financial Indebtedness to which such
derivative transaction relates and (ii) entered into in the ordinary course of
business of such members of the Group and not for investment or speculative
purposes;

 
(e)  
arising under any commodity agreements or currency agreements entered into by
any member of the Group provided that (i) in the case of any such currency
agreements which relate to Financial Indebtedness or trade payables of any
member of the Group, such currency agreements do not increase the outstanding
Financial Indebtedness or trade payables of such member of the Group (other than
as a result of fluctuations in foreign currency exchange rates or by reason of
fees, indemnities and compensation payable thereunder) and (ii) in the case of
any such commodity agreements or currency agreements, such agreements are
entered into in the ordinary course of business of such members of the Group and
not for investment or speculative purposes;

 
(f)  
owed by any Obligor to any other Obligor;

 
(g)  
owed by any member of the Group which is not an Obligor to any other member of
the Group which is not an Obligor or to an Obligor, unless incurred in violation
of this Agreement;

 
(h)  
arising under any Intra-group Loans provided that the payment claims of the
Parent or any other member of the Kronos Group in respect of any such
Intra-group Loans have been subordinated to the claims of the Finance Parties
pursuant to the Subordination Agreement; and

 
(i)  
arising from the honouring by a Lender or other financial institution of a
cheque, draft or similar instrument inadvertently (except in the case of
daylight overdrafts) drawn against insufficient funds in the ordinary course of
business, provided that such Financial Indebtedness is extinguished within two
Business Days of incurrence;

 
(j)  
consisting of guarantees, indemnities or obligations in respect of customary
purchase price adjustments in connection with the acquisition of or disposal
over assets up to an aggregate amount of EUR 2,000,000 (or its equivalent in
another currency or currencies);

 
(k)  
incurred by the Norwegian Borrower 2 in the ordinary course of business to
finance the purchase price for the acquisition of heavy earth moving equipment
or other similar equipment related to mining by it or any Refinancing thereof up
to an aggregate amount of EUR 10,000,000 (or its equivalent in another currency
or currencies);

 
(l)  
incurred by any member of the Group the principal amount of which (when
aggregated with the principal amount of all other Financial Indebtedness
incurred by the members of the Group other than any Financial Indebtedness
permitted under paragraphs (a) to (k) above) does not exceed EUR 5,000,000 (or
its equivalent in another currency or currencies).

 
"Permitted Loans and Guarantees" means:
 
(a)  
any guarantee or indemnity granted by any member of the Group or any assumption
of liability in respect of any obligation of any other person made by any member
of the Group in the ordinary course of its trading or business and upon terms
usual for such trading or business;

 
(b)  
any guarantee or indemnity required under any of the Finance Documents;

 
(c)  
any loan, grant of credit, guarantee or indemnity or assumption of any liability
in respect of any other person which is granted or made by any member of the
Group who is not an Obligor to or for the benefit of an Obligor;

 
(d)  
any loan, grant of credit, guarantee or indemnity or assumption of any liability
in respect of any other person which is granted or made by any Obligor to or for
the benefit of any other Obligor; and

 
(e)  
any loan granted by any Obligor to any wholly-owned subsidiary being a member of
the Group which is not an Obligor (including the sale or discounting of
receivables by any member of the Group to the German Borrower) up to an
aggregate amount of EUR 5,000,000.

 
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:
 
(a)  
(if the currency is euro) two TARGET Days before the first day of that period;
or

 
(b)  
(for any other currency) two Business Days before the first day of that period,

 
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Agent in accordance with market practice in the Relevant Interbank Market (and
if quotations would normally be given by leading banks in the Relevant Interbank
Market on more than one day, the Quotation Day will be the last of those days).
 
"Reference Banks" means Deutsche Bank Luxembourg S.A. and the principal offices
of Commerzbank Aktiengesellschaft and Dexia Bank Belgium NV/SA or such other
bank or banks as may from time to time be agreed between the German Borrower and
the Agent acting on the instructions of the Majority Lenders.
 
"Refinance" means, in respect of any Financial Indebtedness, to refinance in
whole or in part the amount of such Financial Indebtedness on arms' length terms
and in accordance with market standards and the terms "Refinanced" and
"Refinancing" shall be construed accordingly.
 
"Relevant Interbank Market" means in relation to euro, the European interbank
market and, in relation to any other currency, the London interbank market.
 
"Relevant Jurisdiction" means:
 
(a)  
the jurisdiction of incorporation of each member of the Group; and

 
(b)  
the jurisdiction where any asset subject to or intended to be subject to the
Transaction Security is situated.

 
"Repeating Representations" means each of the representations set out in
Clauses 22.1 (Status) to 22.6 (Governing law and enforcement), Clause 22.9 (No
default), Clause 22.13 (No proceedings pending or threatened), Clause 22.19
(Legal and beneficial owner) and Clause 22.20 (No winding up).
 
"Rollover Loan" means one or more Loans:
 
(a)  
made or to be made on the same day that a:

 
(i)  
maturing Loan is due to be repaid; or

 
(ii)  
demand in respect of a Letter of Credit is due to be met;

 
(b)  
the aggregate amount of which is equal to or less than the maturing Loan or
Letter of Credit;

 
(c)  
in the same currency as the maturing Loan (unless it arose as a result of the
operation of Clause 6.2 (Unavailability of a currency)) or Letter of Credit; and

 
(d)  
made or to be made to the same Borrower for the purpose of:

 
(i)  
refinancing a maturing Loan; or

 
(ii)  
satisfying any demand made by the Fronting Bank through the Agent pursuant to a
drawing under a Letter of Credit.

 
"Screen Rate" means:
 
(a)  
in relation to any amount to be advanced or owing in euro, the percentage rate
per annum determined by the Banking Federation of the European Union for the
relevant period; and

 
(b)  
in all other respects, the British Bankers Association Interest Settlement Rate
for the relevant currency and period,

 
displayed on the appropriate page of the Reuters screen.  If the agreed page is
replaced or service ceases to be available, the Agent may specify another page
or service displaying the appropriate rate in the Agent's reasonable discretion
with the approval of the German Borrower (which approval shall not be
unreasonably withheld or delayed) and after consultation with the Lenders.
 
"Secured Parties" means the Security Agent, the Agent, the Fronting Bank and
each Lender from time to time party to this Agreement.
 
"Security" means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
"Security Document" means each of the documents delivered to the Agent listed in
Section 4 of Schedule 2 (Conditions Precedent) together with any other document
entered into by a Borrower or Kronos Denmark creating or expressed to create
Security over all or any part of its assets in respect of the obligations of any
of the Obligors under any of the Finance Documents.
 
"Specified Time" means a time determined in accordance with Schedule 9
(Timetables).
 
"Structure Chart" means a chart showing the Parent and its Subsidiaries and any
direct shareholders of any member of the Group and the relationship between all
such entities.
 
"Subordination Agreement" means the subordination agreement entered into between
the Security Agent, the Parent and the German Borrower.
 
"Subsidiary" means in relation to any company or corporation, a company or
corporation:
 
(a)  
which is controlled, directly or indirectly, by the first mentioned company or
corporation;

 
(b)  
more than half the issued share capital of which is beneficially owned, directly
or indirectly by the first mentioned company or corporation; or

 
(c)  
which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

 
and for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.
 
"TARGET" means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
"TARGET Day" means any day on which TARGET is open for the settlement of
payments in euro.
 
"Tax" means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
"Term" means, in relation to any Letter of Credit, the period from its
Utilisation Date until its Expiry Date.
 
"Termination Date" means the date falling 36 Months after the date of the
Amendment Agreement.
 
"Total Commitments" means the aggregate of the Commitments, being EUR 80,000,000
at the date of this Agreement.
 
"Transaction Security" means the Security created or expressed to be created in
favour of the Security Agent and/or the Secured Parties pursuant to the Security
Documents or this Agreement.
 
"Transfer Certificate" means a certificate substantially in one of the forms set
out in Schedule 5 (Form of Transfer Certificate) or any other form agreed
between the Agent and the German Borrower.
 
"Transfer Date" means, in relation to a transfer, the later of:
 
(a)  
the proposed Transfer Date specified in the Transfer Certificate; and

 
(b)  
the date on which the Agent executes the Transfer Certificate.

 
"Unpaid Sum" means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
"US GAAP" means generally accepted accounting principles in the United States of
America.
 
"Utilisation" means a utilisation of the Facility, whether by way of Loan or
Letter of Credit.
 
"Utilisation Date" means the date of a Utilisation, being the date on which a
Loan is to be made or the relevant Letter of Credit is to be issued.
 
"Utilisation Request" means a notice substantially in the form set out in
Schedule 3 (Utilisation Request).
 
1.2  
Construction

 
(a)  
Unless a contrary indication appears, any reference in this Agreement to:

 
(i)  
the "Agent", the "Mandated Lead Arranger", the "Security Agent", any "Finance
Party", any "Lender", the "Parent", any "Obligor" or any "Party" shall be
construed so as to include its successors in title, permitted assigns and
permitted transferees;

 
(ii)  
"assets" includes present and future properties, revenues and rights of every
description;

 
(iii)  
the "European interbank market" means the interbank market for euro operating in
Participating Member States;

 
(iv)  
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

 
(v)  
"indebtedness" includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
(vi)  
a Lender's "participation", in relation to a Letter of Credit, shall be
construed as a reference to the rights and obligations of that Lender in
relation to that Letter of Credit as are expressly set out in this Agreement;

 
(vii)  
a "person" includes any individual, person, firm, company, corporation,
unincorporated organisation, government, state or agency of a state or any
association, trust, joint venture or partnership (whether or not having separate
legal personality) or two or more of the foregoing;

 
(viii)  
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 
(ix)  
a provision of law is a reference to that provision as amended or re-enacted;
and

 
(x)  
a time of day is a reference to Luxembourg time.

 
(b)  
Section, Clause and Schedule headings are for ease of reference only.

 
(c)  
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 
(d)  
A Default (other than an Event of Default) is "continuing" if it has not been
remedied or waived and an Event of Default is "continuing" if it has not been
waived.

 
1.3  
Currency Symbols and Definitions

"$" and "dollars" denote lawful currency of the United States of America, "£"
and "sterling" denote lawful currency of the United Kingdom, "NOK" and "kroner"
denote lawful currency of Norway and "EUR" and "euro" means the single currency
unit of the Participating Member States.
 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 2
THE FACILITY
 
 
2.  
THE FACILITY

 
2.1  
The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a multicurrency revolving loan and letter of credit facility in an
aggregate amount equal to the Total Commitments.
 
2.2  
Finance Parties' rights and obligations

 
(a)  
The obligations of each Finance Party under the Finance Documents are
several.  Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents.  No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 
(b)  
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 
(c)  
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 
 
3.  
PURPOSE

 
3.1  
Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility towards
its general corporate purposes, including its working capital requirements and
refinancing its existing indebtedness.
 
3.2  
Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
 
4.  
CONDITIONS OF UTILISATION

 
4.1  
Initial conditions precedent

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Schedule 2 (Conditions precedent)
in form and substance satisfactory to the Agent, except for the evidence
referred to in paragraph 3 (a) of Schedule 2, provided that such evidence must
be received by the Agent no later than on the Utilisation Date and prior to the
first Utilisation.  The Agent shall notify the German Borrower and the Lenders
promptly upon being so satisfied.
 
4.2  
Further conditions precedent

The Lenders and the Fronting Bank will only be obliged to comply with Clause 5.4
(Lenders' and Fronting Bank participation) if on the date of the Utilisation
Request and on the proposed Utilisation Date:
 
(a)  
no Default is continuing or would result from the proposed Loan or Letter of
Credit, as the case may be; and

 
(b)  
the Repeating Representations to be made by each Obligor and Kronos Denmark are
true in all material respects.

 
4.3  
Conditions relating to Optional Currencies

 
(a)  
A currency will constitute an Optional Currency in relation to a Loan if:

 
(i)  
it is readily available in the amount required and freely convertible into the
Base Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Loan; and

 
(ii)  
it is either (y) dollars or kroner or (z) some other currency that has been
approved by the Agent (acting on the instructions of all the Lenders) on or
prior to receipt by the Agent of the relevant Utilisation Request  for that
Loan.

 
(b)  
If the Agent has received a written request from a Borrower for a currency to be
approved under paragraph (a)(ii) above, the Agent will confirm to that Borrower
by the Specified Time:

 
(i)  
whether or not the Lenders have granted their approval; and

 
(ii)  
if approval has been granted, the minimum amount (and, if required, integral
multiples) for any subsequent Utilisation in that currency.

 
4.4  
Maximum number of Loans

 
(a)  
A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation 8 or more Loans and/or 6 or more Letters of Credit would be
outstanding.

 
(b)  
Any Loan made by a single Lender under Clause 6.2 (Unavailability of a currency)
shall not be taken into account in this Clause 4.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 3
UTILISATION
 
 
5.  
UTILISATION

 
5.1  
Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.
 
5.2  
Completion of a Utilisation Request

 
(a)  
Each Utilisation Request is irrevocable and will not be regarded as having been
duly completed unless:

 
(i)  
the proposed Utilisation Date is a Business Day within the Availability Period;

 
(ii)  
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 
(iii)  
the proposed Interest Period or Term, as the case may be, complies with
Clause 13 (Interest Periods and Terms).

 
(b)  
Only one Loan or Letter of Credit may be requested in each Utilisation Request.

 
5.3  
Currency and amount

 
(a)  
The currency specified in a Utilisation Request must be the Base Currency or, in
the case of Loans only, an Optional Currency.

 
(b)  
The amount of the proposed Loan or Letter of Credit must be:

 
(i)  
(in respect of a Loan) if the currency selected is the Base Currency, a minimum
of EUR 5,000,000 or, if less, the  Available Facility; or

 
(ii)  
if the currency selected is dollars, a minimum of $ 5,000,000 or, if less, the
Available Facility; or

 
(iii)  
if the currency selected is kroner, a minimum of NOK 50,000,000, or, if less,
the Available Facility; or

 
(iv)  
if the currency selected is an Optional Currency other than dollars or kroner,
the minimum amount (and, if required, integral multiple) specified by the Agent
pursuant to paragraph (b)(ii) of Clause 4.3 (Conditions relating to Optional
Currencies) or, if less, the Available Facility provided that the minimum amount
so specified by the Agent does not materially exceed the minimum amount set out
in sub-paragraphs (i) of paragraph (b) above;

 
(v)  
(in respect of a Letter of Credit) an amount which, when aggregated with the
amount of Outstandings in respect of Letters of Credit at such time, does not
exceed EUR 5,000,000; and

 
(vi)  
in any event such that its Base Currency Amount is less than or equal to the
Available Facility.

 
5.4  
Lenders' and Fronting Bank participation

 
(a)  
If the conditions set out in this Agreement have been met, (i) each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office, and (ii) the Fronting Bank shall issue each Letter of
Credit through its Facility Office.

 
(b)  
The amount of each Lender's participation in each Loan and each Letter of Credit
will be equal to the proportion borne by its Available Commitment to the
Available Facility immediately prior to making the Loan or issuing the Letter of
Credit.

 
(c)  
The Agent shall determine the Base Currency Amount of each Loan which is to be
made in an Optional Currency and shall notify each Lender of the amount,
currency and the Base Currency Amount of each Loan and the amount of its
participation in that Loan, in each case by the Specified Time.

 
 
6.  
OPTIONAL CURRENCIES

 
6.1  
Selection of currency

A Borrower shall select the currency of a Loan in a Utilisation Request.
 
6.2  
Unavailability of a currency

If before the Specified Time on any Quotation Day:
 
(a)  
a Lender notifies the Agent that the Optional Currency (other than an Optional
Currency which is dollars or kroner) requested is not readily available to it in
the amount required; or

 
(b)  
a Lender notifies the Agent that compliance with its obligation to participate
in a Loan in the proposed Optional Currency would contravene a law or regulation
applicable to it,

 
the Agent will give notice to the relevant Borrower to that effect by the
Specified Time on that day.  In this event, any Lender that gives notice
pursuant to this Clause 6.2 will be required to participate in the Loan in the
Base Currency (in an amount equal to that Lender's proportion of the Base
Currency Amount or, in respect of a Rollover Loan, an amount equal to that
Lender's proportion of the Base Currency Amount of the maturing Loan that is due
to be made) and its participation will be treated as a separate Loan denominated
in the Base Currency during that Interest Period.
 
6.3  
Participation in a Loan

Each Lender's participation in a Loan will be determined in accordance with
paragraph (b) of Clause 5.4 (Lenders' and Fronting Bank participation).
 
 
7.  
LETTERS OF CREDIT

 
7.1  
Completion of Letters of Credit

The Fronting Bank is authorised to issue any Letter of Credit pursuant to
Clause 5 (Utilisation) by:
 
(a)  
completing the issue date and the proposed Expiry Date of that Letter of Credit;
and

 
(b)  
executing and delivering that Letter of Credit to the relevant recipient on the
Utilisation Date.

 
7.2  
Renewal of a Letter of Credit

 
(a)  
Not less than three Business Days before the Expiry Date of a Letter of Credit
the Borrower may, by written notice to the Agent, request that the Term of that
Letter of Credit be extended.

 
(b)  
The Finance Parties shall treat the request in the same way as a Utilisation
Request for a Letter of Credit in the amount and maturity of the Letter of
Credit (as to be extended).

 
(c)  
The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, save that its Term
shall commence on the date which was the Expiry Date of that Letter of Credit
immediately prior to its renewal and shall end on the proposed Expiry Date
specified in the request.

 
(d)  
The Fronting Bank is authorised to amend any Letter of Credit pursuant to a
request if the conditions set out in this Agreement have been complied with.

 
7.3  
Restrictions on participation in Letters of Credit

If at any time prior to the issue of a Letter of Credit any Lender is prohibited
by law or pursuant to any request from or requirement of any central bank or
other fiscal, monetary or other authority from having any right or obligation
under this Agreement in respect of a Letter of Credit, that Lender shall notify
the Agent on or before the Business Day prior to the proposed Utilisation Date
and:
 
(a)  
the maximum actual and contingent liabilities of the Fronting Bank under that
Letter of Credit shall be reduced by an amount equal to an amount which would
have been the amount of that Lender's L/C Proportion of that Letter of Credit if
the prohibition had not occurred;

 
(b)  
the L/C Proportion of that Lender in relation to that Letter of Credit shall be
nil; and

 
(c)  
that Lender's Available Commitment shall be reduced by an amount equal to an
amount which would have been the amount of that Lender's L/C Proportion of the
Letter of Credit if the prohibition had not occurred.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
 
8.  
REPAYMENT

 
8.1  
Repayment of Loans

Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.
 
 
9.  
BORROWER'S LIABILITIES IN RELATION TO LETTERS OF CREDIT

 
9.1  
Demands under Letters of Credit

If a demand is made under a Letter of Credit or the Fronting Bank incurs in
connection with a Letter of Credit any other liability, cost, claim, loss or
expense which is to be reimbursed pursuant to this Agreement, the Fronting Bank
shall promptly notify the Agent of the amount of such demand or such liability,
cost, claim, loss or expense and the Letter of Credit to which it relates and
the Agent shall promptly make demand upon the relevant Borrower in accordance
with this Agreement and notify the Lenders.
 
9.2  
Borrowers' indemnity to Fronting Banks

The relevant Borrower shall irrevocably and unconditionally as a primary
obligation indemnify (within three Business Days of demand of the Agent) the
Fronting Bank at its request against:
 
(a)  
any sum paid or due and payable by the Fronting Bank under the Letter of Credit;
and

 
(b)  
all liabilities, costs (including, without limitation, any costs incurred in
funding any amount which falls due from the Fronting Bank under any Letter of
Credit or in connection with any such Letter of Credit), claims, losses and
out-of-pocket expenses which the Fronting Bank may at any time incur or sustain
in connection with or arising out of any such Letter of Credit.

 
9.3  
Borrowers' indemnity to Lenders

The relevant Borrower shall irrevocably and unconditionally as a primary
obligation indemnify (within three Business Days of demand of the Agent) each
Lender against:
 
(a)  
any sum paid or due and payable by that Lender (whether under Clause 32.1
(Lenders' Indemnity) or otherwise) in connection with that Letter of Credit; and

 
(b)  
all liabilities, costs (including, without limitation, any costs incurred in
funding any amount which falls due from that Lender in connection with that
Letter of Credit), claims, losses and expenses which that Lender may at any time
incur or sustain in connection with any Letter of Credit.

 
9.4  
Preservation of rights

Neither the obligations of the relevant Borrower set out in this Clause 9 nor
the rights, powers and remedies conferred on the Fronting Bank or Lender by this
Agreement or by law shall be discharged, impaired or otherwise affected by:
 
(a)  
the winding-up, dissolution, administration or re-organisation of the Fronting
Bank, any Lender or any other person or any change in its status, function,
control or ownership;

 
(b)  
any of the obligations of the Fronting Bank, any Lender or any other person
under this Agreement or under any Letter of Credit or under any other security
taken in respect of its obligations under this Agreement or otherwise in
connection with a Letter of Credit being or becoming illegal, invalid,
unenforceable or ineffective in any respect;

 
(c)  
time or other indulgence being granted or agreed to be granted to the Fronting
Bank, any Lender or any other person in respect of its obligations under this
Agreement or under or in connection with a Letter of Credit or under any other
security;

 
(d)  
any amendment to, or any variation, waiver or release of, any obligation of the
Fronting Bank, any Lender or any other person under a Letter of Credit or this
Agreement;

 
(e)  
any other act, event or omission which, but for this Clause 9, might operate to
discharge, impair or otherwise affect any of the obligations of the relevant
Borrower set out in this Clause 9 or any of the rights, powers or remedies
conferred upon that Fronting Bank or any Lender by this Agreement or by law.

 
The obligations of the relevant Borrower set out in this Clause 9 shall be in
addition to and independent of every other security which the Fronting Bank or
any Lender may at any time hold in respect of the Borrower's obligations under
this Agreement.
 
9.5  
Settlement conditional

Any settlement or discharge between the relevant Borrower and the Fronting Bank
or a Lender shall be conditional upon no security or payment to the Fronting
Bank or Lender by the Borrower, or any other person on behalf of the Borrower,
being avoided or reduced by virtue of any laws relating to bankruptcy,
insolvency, liquidation or similar laws of general application and, if any such
security or payment is so avoided or reduced, the Fronting Bank or Lender shall
be entitled to recover the value or amount of such security or payment from the
Borrower subsequently as if such settlement or discharge had not occurred.
 
9.6  
Right to make payments under Letters of Credit

The Fronting Bank shall be entitled to make any payment in accordance with the
terms of the relevant Letter of Credit without any reference to or further
authority from the relevant Borrower or any other investigation or enquiry.  The
relevant Borrower irrevocably authorises the Fronting Bank to comply with any
demand under a Letter of Credit which is valid on its face.
 
 
10.  
PREPAYMENT AND CANCELLATION

 
10.1  
Illegality

If it becomes unlawful after the date of this Agreement in any applicable
jurisdiction for a Lender or the Fronting Bank to perform any of its obligations
as contemplated by this Agreement or to fund, issue or participate in any Loan
or Letter of Credit and without prejudice to its rights and obligations under
Clause 19 (Mitigation by the Lenders):
 
(a)  
that Lender or the Fronting Bank, as the case may be, shall promptly notify the
Agent upon becoming aware of that event;

 
(b)  
upon the Agent notifying the German Borrower (on behalf of the Borrowers), the
Commitment of that Lender will be immediately cancelled; and

 
(c)  
upon cancellation of such Lender's Commitment, each Borrower shall:

 
(i)  
repay that Lender's participation in the Loans made to that Borrower; and

 
(ii)  
ensure that the liabilities of that Lender or the Fronting Bank under or in
respect of each Letter of Credit are reduced to zero or otherwise secured by
providing Cash Collateral in an amount equal to such Lender's L/C Proportion of
those Letters of Credit or the Fronting Bank's maximum actual and contingent
liabilities under that Letter of Credit in the currency of those Letters of
Credit

 
on the last day of the Interest Period for each Loan or Term for each Letter of
Credit, as the case may be, outstanding as at the date upon which the Agent has
so notified the German Borrower or, if earlier, the date specified by the Lender
in the notice delivered to the Agent (being no earlier than the last day of any
applicable grace period permitted by law).
 
10.2  
Voluntary cancellation

 
(a)  
The German Borrower may, if it gives the Agent not less than ten (10) days' (or
such shorter period as the Majority Lenders may agree) prior written notice,
cancel the whole or any part (being a minimum amount of EUR 10,000,000) of the
Available Facility.  Any cancellation under this Clause 10.2 shall reduce the
Commitments of the Lenders rateably.

 
(b)  
The relevant Borrower may give the Agent not less than ten Business Days' prior
notice of its intention to procure that the Fronting Bank's liability under a
Letter of Credit is reduced to zero (whereupon it shall do so)

 
10.3  
Right of repayment and cancellation in relation to a single Lender

 
(a)  
If:

 
(i)  
any sum payable to any Lender or the Fronting Bank by an Obligor is required to
be increased under Clause 16.2 (Tax gross-up); or

 
(ii)  
any Lender or the Fronting Bank claims indemnification from the Borrowers under
Clause 16.3 (Tax indemnity) or Clause 17.1 (Increased costs); or

 
(iii)  
any Lender or Fronting Bank notifies the Agent of its Additional Cost Rate under
paragraph 3 of Schedule 4 (Mandatory Cost formulae),

 
the German Borrower may, whilst (in the case of paragraphs (i) and (ii) above)
the circumstance giving rise to the requirement or indemnification continues or
(in the case of paragraph (iii) above) that the Additional Cost Rate is greater
than zero, give the Agent notice:
 
(1)  
of cancellation of the Commitment of that Lender and its intention to procure
the repayment of that Lender's participation in the Loans; or

 
(2)  
(if such circumstance relates to the Fronting Bank) of cancellation of the
Letters of Credit or of the Borrower's intention to provide Cash Collateral in
respect of the Fronting Bank's liability under such Letters of Credit.

 
(b)  
On receipt of a notice from the German Borrower referred to in paragraph (a)
above, the Commitment of that Lender shall immediately be reduced to zero.

 
(c)  
On the last day of each Interest Period or Term, as the case may be, which ends
after the German Borrower has given notice under paragraph (a) above (or, if
earlier, the date specified by the German Borrower in that notice), each
Borrower to which a Loan or Letter of Credit is outstanding shall repay that
Lender's participation in that Loan and shall procure either that such Lender's
L/C Proportion of each relevant Letter of Credit be reduced to zero (by
reduction of the amount of that Letter of Credit in an amount equal to that
Lender's L/C Proportion) or that Cash Collateral be provided to the Agent in an
amount equal to such Lender's L/C Proportion of that Letter of Credit); and (if
the circumstance relates to the Fronting Bank) the Borrower shall procure that
the Fronting Bank's liability under any Letters of Credit issued by it shall
either be reduced to zero or otherwise secured by the Borrower providing Cash
Collateral in an amount equal to the Fronting Bank's maximum actual and
contingent liabilities under those Letters of Credit.

 
10.4  
Restrictions

 
(a)  
Any notice of cancellation or prepayment given by any Party under this Clause 10
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 
(b)  
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 
(c)  
Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid may be reborrowed in accordance with the terms of this
Agreement.

 
(d)  
The Borrowers shall not repay or prepay all or any part of the Outstandings or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 
(e)  
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 
(f)  
If the Agent receives a notice under this Clause 10 it shall promptly forward a
copy of that notice to either the German Borrower or the affected Lender, as
appropriate.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 5
COSTS OF UTILISATIONS
 
11.  
INTEREST

 
11.1  
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 
(a)  
Margin;

 
(b)  
LIBOR or, in relation to any Loan in euro, EURIBOR; and

 
(c)  
Mandatory Cost, if any.

 
11.2  
Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six monthly intervals after the
first day of the Interest Period).
 
 
12.  
DEFAULT INTEREST

 
12.1  
Default interest periods

If any sum due and payable by an Obligor hereunder is not paid on the due date
therefor in accordance with Clause 33.1 (Payments to the Agent) or if any sum
due and payable by an Obligor under any judgment of any court in connection
herewith is not paid on the date of such judgment, the period beginning on such
due date or, as the case may be, the date of such judgment and ending on the
date upon which the obligation of such Obligor to pay such sum is discharged
shall be divided into successive periods, each of which (other than the first)
shall start on the last day of the preceding such period and the duration of
each of which shall (except as otherwise provided in this Clause 12) be selected
by the Agent.
 
12.2  
Default interest

An Unpaid Sum shall bear interest, or, insofar as it relates to unpaid interest,
shall give rise to a claim for lump sum damages, during each Interest Period in
respect thereof at the rate per annum which is one per cent. per annum above the
percentage rate which would apply if it had been a Loan in the amount and
currency of such Unpaid Sum and for the same Interest Period (provided that in
the case of lump sum damages, the Obligor shall be free to prove that no damage
has arisen or that damage has not arisen in the asserted amount, whereas in the
case of lump sum damages and default interest the Finance Party shall be
entitled to assert further damages), provided that if such Unpaid Sum relates to
a Loan which became due and payable on a day other than the last day of an
Interest Period relating thereto:
 
12.2.1  
the first Interest Period applicable to such Unpaid Sum shall be of a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

 
12.2.2  
the percentage rate of interest applicable thereto from time to time during such
period shall be that which exceeds by one per cent. the rate which would have
been applicable to it had it not so fallen due.

 
12.3  
Payment of default interest

Any interest which shall have accrued under Clause 12.2 (Default Interest) in
respect of an Unpaid Sum shall be due and payable and shall be paid by
the  Obligor owing such Unpaid Sum on the last day of each Interest Period in
respect thereof or on such other dates as the Agent may specify by notice to
such Obligor.
 
12.4  
Notification of rates of interest

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.
 
 
13.  
INTEREST PERIODS AND TERMS

 
13.1  
Selection of Interest Periods and Terms

 
(a)  
A Borrower may select an Interest Period for a Loan and a Term for a Letter of
Credit in the Utilisation Request for that Loan or Letter of Credit, as the case
may be.

 
(b)  
Subject to this Clause 13, a Borrower may select an Interest Period of one, two,
three or six Months or any other period not exceeding twelve Months agreed
between such Borrower and the Agent (acting on the instructions of all the
Lenders).

 
(c)  
The Borrower may select a Term for a Letter of Credit of a period not exceeding
twelve months, ending on or before the Termination Date.

 
(d)  
An Interest Period for a Loan and a Term for a Letter of Credit shall not extend
beyond the Termination Date.

 
(e)  
Each Interest Period for a Loan and each Term for a Letter of Credit shall start
on the Utilisation Date.

 
(f)  
A Loan has one Interest Period only.

 
13.2  
Non-Business Days

If an Interest Period or Term would otherwise end on a day which is not a
Business Day, that Interest Period or Term, as the case may be, will instead end
on the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not).
 
 
14.  
CHANGES TO THE CALCULATION OF INTEREST

 
14.1  
Absence of quotations

Subject to Clause 14.2 (Market disruption), if LIBOR or, if applicable, EURIBOR
is to be determined by reference to the Reference Banks but a Reference Bank
does not supply a quotation by the Specified Time on the Quotation Day, the
applicable LIBOR or EURIBOR shall be determined on the basis of the quotations
of the remaining Reference Banks.
 
14.2  
Market disruption

 
(a)  
If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender's share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

 
(i)  
the Margin;

 
(ii)  
the rate notified to the Agent by that Lender as soon as practicable and in any
event before interest is due to be paid in respect of that Interest Period, to
be that which expresses as a percentage rate per annum the cost to that Lender
of funding its participation in that Loan from whatever source it may reasonably
select; and

 
(iii)  
the Mandatory Cost, if any, applicable to that Lender's participation in the
Loan.

 
(b)  
In this Agreement "Market Disruption Event" means:

 
(i)  
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Agent to determine LIBOR or, if applicable, EURIBOR for
the relevant currency and Interest Period; or

 
(ii)  
before close of business in Luxembourg on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed 35 per cent. of that Loan) that the cost
to it of obtaining matching deposits in the Relevant Interbank Market would be
in excess of LIBOR or, if applicable, EURIBOR.

 
14.3  
Alternative basis of interest or funding

 
(a)  
If a Market Disruption Event occurs and the Agent or the German Borrower so
requires, the Agent and the German Borrower shall enter into negotiations (for a
period of not more than thirty days) with a view to agreeing a substitute basis
for determining the rate of interest.

 
(b)  
Any alternative basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the German Borrower, be binding on all
Parties.

 
14.4  
Break Costs

Each Borrower shall, within three Business Days of demand by a Finance Party
(which demand shall be accompanied by a certificate showing, in reasonable
detail, the calculation of the Break Costs incurred by such Finance Party in
respect of the relevant Interest Period), pay to that Finance Party its Break
Costs attributable to all or any part of a Loan or Unpaid Sum being paid by that
Borrower on a day other than the last day of an Interest Period for that Loan or
Unpaid Sum.
 
 
15.  
FEES

 
15.1  
Commitment fee

 
(a)  
Each of the Borrowers shall jointly and severally pay to the Agent (for the
account of each Lender) a fee in the Base Currency computed at the rate of 0.45
per cent. per annum on that Lender's Available Commitment for the Availability
Period, provided that the Norwegian Borrowers shall only be liable to the extent
which is permitted under the Norwegian Companies Act 1997 Section 8-7.

 
(b)  
The accrued commitment fee is payable on the last day of each successive period
of three Months which ends during the Availability Period, on the last day of
the Availability Period and, if cancelled in full, on the cancelled amount of
the relevant Lender's Commitment at the time the cancellation is effective.

 
15.2  
Utilisation fee

 
(a)  
If at any time the total amount of the Loans exceeds 66 per cent. of the Total
Commitments then the Borrowers shall pay to the Agent (for the account of each
Lender) a utilisation fee in the Base Currency computed at the rate of 0.25 per
cent. per annum of the total amount of such Loans calculated on a daily basis.

 
(b)  
The fee referred to in sub-clause (a) above shall be payable jointly and
severally by each of the Borrowers in the Base Currency on the last day of each
successive period of three Months and on the Termination Date, provided that the
Norwegian Borrowers shall only be liable to the extent which is permitted under
the Norwegian Companies Act 1997 Section 8-7.

 
15.3  
Agency and security handling fee

Each of the Borrowers shall jointly and severally pay to Deutsche Bank
Luxembourg S.A. for its own account in its capacity as Agent and Security Agent
an agency and security handling fee in the amount and at the times agreed in a
Fee Letter provided that the Norwegian Borrowers shall only be liable to the
extent which is permitted under the Norwegian Companies Act 1997 Section 8-7.
 
15.4  
Letter of Credit Commission

 
(a)  
The relevant Borrower shall, in respect of each Letter of Credit, pay to the
Agent (for the account of each Lender) (for distribution in proportion to each
Lender's L/C Proportion of that Letter of Credit) a letter of credit commission
at the L/C Commission Rate on the maximum actual and contingent liabilities of
the Fronting Bank under the relevant Letter of Credit.

 
(b)  
The letter of credit commission shall be paid in advance in respect of each
successive period of three Months (or such shorter period as shall end on the
relevant Expiry Date) which begins during the Term of the relevant Letter of
Credit, the first payment to be made on the Utilisation Date for that Letter of
Credit and after that on the first day of each such period.

 
15.5  
Fronting Bank Fee

The relevant Borrower shall, in respect of each Letter of Credit, pay to the
Fronting Bank a fee in the amounts and at the times agreed between such Fronting
Bank and the Borrower.
 
15.6  
Arrangement and Participation Fee

Each of the Borrowers shall jointly and severally pay to Deutsche Bank AG for
its own account in its capacity as Mandated Lead Arranger an arrangement and
participation fee in the amount and at the times agreed in a Fee Letter,
provided that the Norwegian Borrowers shall only be liable to the extent which
is permitted under the Norwegian Companies Act 1997 Section 8-7.
 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
 
16.  
TAX GROSS UP AND INDEMNITIES

 
16.1  
Definitions

In this Agreement:
 
"Qualifying Lender" means any Lender which is a bank or financial institution
and which is incorporated or resident or acting out of a Facility Office in a
member state of the European Union (but excluding the United Kingdom of Great
Britain and Northern Ireland), provided that with regard to any Original Lender,
Qualifying Lender means any Original Lender which is a bank or financial
institution and is a resident for tax purposes in either Germany, Norway,
Luxembourg or the Netherlands or is acting out of a Facility Office, registered
with the Belgian Banking and Finance Commission, in Belgium.
 
16.2  
Tax gross-up

All payments to be made by an Obligor to any Finance Party hereunder shall be
made free and clear of and without deduction for or on account of Tax unless
such Obligor is required to make such a payment subject to the deduction or
withholding of Tax, in which case the sum payable by such Obligor (in respect of
which such deduction or withholding is required to be made) shall be increased
to the extent necessary to ensure that such Finance Party receives a sum net of
any withholding or deduction equal to the sum which it would have received had
no such deduction or withholding been made or required to be made.
 
16.3  
Tax indemnity

Without prejudice to Clause 16.2 (Tax Gross-up), if any Finance Party is
required to make any payment of or on account of Tax on or in relation to any
sum received or receivable hereunder (including any sum deemed for the purposes
of Tax to be received or receivable by such Finance Party whether or not
actually received or receivable) or if any liability in respect of any such
payment is asserted, imposed, levied or assessed against any Finance Party, the
Borrowers shall, upon demand of the Agent, promptly indemnify the Finance Party
which suffers a loss or liability as a result against such payment or liability
together with any interest, penalties, costs and expenses payable or incurred in
connection therewith, provided that this Clause 16.3 shall not apply to:
 
(a)  
any Tax imposed on and calculated by reference to the net income actually
received or receivable by such Finance Party (but, for the avoidance of doubt,
not including any sum deemed for purposes of Tax to be received or receivable by
such Finance Party but not actually receivable) by the jurisdiction in which
such Finance Party is incorporated and any other jurisdiction where such Finance
Party is subject to such tax; or

 
(b)  
any Tax imposed on and calculated by reference to the net income of the Facility
Office of such Finance Party actually received or receivable by such Finance
Party (but, for the avoidance of doubt, not including any sum deemed for
purposes of Tax to be received or receivable by such Finance party but not
actually receivable) by the jurisdiction in which its Facility Office is located
and any other jurisdiction where such Finance Party is subject to such tax.

 
16.4  
Claims by Finance Parties

16.4.1  
A Finance Party intending to make a claim pursuant to Clause 16.3 (Tax
indemnity) shall notify the Agent of the event giving rise to the claim,
whereupon the Agent shall notify the Borrowers thereof.

 
16.4.2  
A Lender and each Obligor which makes a payment or would be required to make a
payment under this Clause 16 (Tax Gross-Up and Indemnities) shall co-operate in
completing any procedural formalities necessary for that Obligor to (i) obtain
authorisation to make that payment without a deduction or withholding, and (ii)
provide any relevant information which would be required by any relevant
taxation authority from the Obligor or the Lender in order to justify a payment
made without a deduction or withholding.

 
16.5  
Notification of requirement to deduct Tax

If, at any time, an Obligor is required by law to make any deduction or
withholding from any sum payable by it hereunder (or if thereafter there is any
change in the rates at which or the manner in which such deductions or
withholdings are calculated), such Obligor shall promptly notify the Agent.
 
16.6  
Evidence of payment of Tax

If an Obligor makes any payment hereunder in respect of which it is required to
make any deduction or withholding, it shall pay the full amount required to be
deducted or withheld to the relevant taxation or other authority within the time
allowed for such payment under applicable law and shall deliver to the Agent for
each Lender, within sixty days after it has made such payment to the applicable
authority, an original receipt (or a certified copy thereof) issued by such
authority evidencing the payment to such authority of all amounts so required to
be deducted or withheld in respect of that Lender's share of such payment.
 
16.7  
Excluded Claims

If any Lender is not or ceases to be a Qualifying Lender, or if the
circumstances set out in Clause 27.2(g) apply or if any Lender fails to
cooperate as required under Clause 16.4.2, no Obligor shall be liable to pay to
that Lender under Clause 16.2 (Tax gross-up) or Clause 16.3 (Tax indemnity) any
amount in respect of Taxes asserted, assessed, levied or imposed in excess of
the amount it would have been obliged to pay if that Lender had been or had not
ceased to be a Qualifying Lender or had cooperated provided that this
Clause 16.7 (Excluded claims) shall not apply (and each Obligor shall be obliged
to comply with its obligations under Clause 16.2 (Tax gross-up) or Clause 16.3
(Tax indemnity)) if:
 
(a)  
after the date hereof and after the date when such Lender first becomes a Lender
for the purposes of this Agreement, there shall have been any introduction of,
change in, or change in the interpretation, administration or application of,
any law or regulation or order or governmental rule or treaty or any published
practice or published concession of any relevant tax authority and it is as a
result thereof that such Lender was not or ceased to be a Qualifying Lender; or

 
(b)  
such Lender is not or ceases to be a Qualifying Lender but would have been or
would not have ceased to be, a Qualifying Lender, had all representations,
confirmations and other documents and information provided by each Obligor to
any Finance Party been true and accurate.

 
16.8  
Tax credit payment

If an additional payment is made under Clause 16 (Tax gross-up and indemnities)
by an Obligor for the benefit of any Finance Party, including for the avoidance
of doubt any payment in respect of any deduction or withholding, and such
Finance Party, in its reasonable discretion, determines that it has obtained a
credit against, a relief or remission for, or repayment of, any tax, then, if
and to the extent that such Finance Party, in its sole opinion, determines that:
 
16.8.1  
such credit, relief, remission or repayment is in respect of or calculated with
reference to the additional payment made pursuant to Clause 16 (Tax gross-up and
indemnities); and

 
16.8.2  
its tax affairs for its year in respect of which such credit, relief, remission
or repayment was obtained have been finally settled,

 
such Finance Party shall, to the extent that it can do so without prejudice to
the retention of the amount of such credit, relief, remission or repayment, pay
to such Obligor such amount as such  Finance Party shall, in its reasonable
opinion, determine to be the amount which will leave such Finance Party (after
such payment) in no worse after-tax position than it would have been in had the
additional payment in question not been required to be made by such Obligor.
 
16.9  
Tax credit clawback

If any Finance Party makes any payment to an Obligor pursuant to Clause 16.8
(Tax credit payment) and such Finance Party subsequently determines, in its
reasonable opinion, that the credit, relief, remission or repayment in respect
of which such payment was made was not available or has been withdrawn or that
it was unable to use such credit, relief, remission or repayment in full, such
Obligor shall reimburse such Finance Party such amount as such Finance Party
determines, in its reasonable opinion, is necessary to place it in the same
after-tax position as it would have been in if such credit, relief, remission or
repayment had been obtained and fully used and retained by such Finance Party.
 
16.10  
Tax and other affairs

Subject to the provisions of Clause 19 (Mitigation by the Lenders) no provision
of this Agreement shall interfere with the right of any Finance Party to arrange
its tax or any other affairs in whatever manner it thinks fit, oblige any
Finance Party to claim any credit, relief, remission or repayment in respect of
any payment under Clause 16 (Tax gross-up and indemnities) in priority to any
other credit, relief, remission or repayment available to it nor oblige any
Finance Party to disclose any information relating to its tax or other affairs
or any computations in respect thereof.
 
16.11  
Stamp taxes

The Borrowers shall pay and, within three Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.
 
16.12  
Value added tax

 
(a)  
All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any VAT.  If VAT is
chargeable on any supply made by any Finance Party to any Party in connection
with a Finance Document, that Party shall pay to the Finance Party (in addition
to and at the same time as paying the consideration) an amount equal to the
amount of the VAT.

 
(b)  
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Finance Party against all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that it is not entitled to credit or repayment of the VAT.

 
 
17.  
INCREASED COSTS

 
17.1  
Increased costs

 
(a)  
Subject to Clause 17.3 (Exceptions) the Borrowers shall, within three Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation or (ii)
compliance with any law or regulation made after the date of this Agreement.

 
(b)  
In this Agreement "Increased Costs" means:

 
(i)  
a reduction in the rate of return from the Facility or on a Finance Party's (or
its Affiliate's) overall capital;

 
(ii)  
an additional or increased cost; or

 
(iii)  
a reduction of any amount due and payable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document
or Letter of Credit.
 
17.2  
Increased cost claims

 
(a)  
A Finance Party intending to make a claim pursuant to Clause 17.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrowers.

 
(b)  
Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of and basis for its Increased Costs
and showing in reasonable detail the calculation thereof.

 
In determining such Increased Costs, each Finance Party will act reasonably and
in good faith and on a non-discretionary basis.
 
17.3  
Exceptions

 
(a)  
Clause 17.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 
(i)  
attributable to a Tax Deduction required by law to be made by an Obligor;

 
(ii)  
compensated for by Clause 16.3 (Tax indemnity) (or would have been compensated
for under Clause 16.3 (Tax indemnity) but was not so compensated solely because
the exclusion in paragraphs (a) and (b) of Clause 16.3 (Tax indemnity) applied);

 
(iii)  
compensated for by the payment of the Mandatory Cost; or

 
(iv)  
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 
(b)  
In this Clause 17.3, a reference to a "Tax Deduction" means any deduction or
withholding for or on account of Tax from a payment under a Finance Document

 
 
18.  
OTHER INDEMNITIES

 
18.1  
Currency indemnity

 
(a)  
If any sum due from an Obligor under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

 
(i)  
making or filing a claim or proof against that Obligor;

 
(ii)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 
(b)  
To the extent permitted by applicable law, each Obligor waives any right it may
have in any jurisdiction to pay any amount under the Finance Documents in a
currency or currency unit other than that in which it is expressed to be
payable.

 
18.2  
Other indemnities

The Borrowers shall, within three Business Days of demand, indemnify each
Finance Party against any cost, loss or liability incurred by that Finance Party
as a result of:
 
(a)  
the occurrence of any Event of Default;

 
(b)  
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 31 (Sharing among the Finance Parties);

 
(c)  
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower in a Utilisation Request but not made by reason of the operation
of any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone);

 
(d)  
issuing or making arrangements to issue a Letter of Credit requested by the
Borrower in a Utilisation Request but not issued by reason of the operation of
any one or more of the provisions of this Agreement; or

 
(e)  
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower.

 
18.3  
Indemnity to the Agent

The Borrowers shall promptly indemnify the Agent against any cost, loss or
liability incurred by the Agent (acting reasonably) as a result of:
 
(a)  
investigating any event which it reasonably believes is a Default; or

 
(b)  
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 
 
19.  
MITIGATION BY THE LENDERS

 
19.1  
Mitigation

 
(a)  
Each Finance Party shall, in consultation with the relevant Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 10.1 (Illegality), Clause 16 (Tax gross-up and
indemnities), Clause 17 (Increased costs) or paragraph 3 of Schedule 4
(Mandatory Cost formulae) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office or to another Lender which is willing to accept such transfer.

 
(b)  
Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 
19.2  
Limitation of liability

 
(a)  
Prior to taking any of the steps referred to in Clause 19.1 (Mitigation) the
relevant Finance Party will consult with the relevant Borrower and following a
request from such Borrower will provide the relevant Borrower with an estimate
of any costs and expenses which are likely to be incurred by it as a result of
it taking such steps.  The Borrower shall then be entitled to request that the
relevant Finance Party does not take those steps.

 
(b)  
The relevant Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 19.1 (Mitigation).

 
(c)  
A Finance Party is not obliged to take any steps under Clause 19.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.  The incurring of minor costs and expenses of an
administrative nature will not be regarded as prejudicial to such Finance Party.

 
 
20.  
COSTS AND EXPENSES

 
20.1  
Transaction expenses

Each of the Borrowers shall promptly on demand pay the Agent, the Mandated Lead
Arranger and the Security Agent the amount of all reasonable out-of-pocket costs
and expenses (including legal fees of outside counsel) reasonably incurred by
any of them in connection with the negotiation, preparation, printing, execution
and syndication and perfection of:
 
(a)  
this Agreement, the Security Documents and any other documents referred to in
this Agreement and the Transaction Security; and

 
(b)  
any other Finance Documents executed after the date of this Agreement.

 
20.2  
Amendment costs

If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 33.9 (Change of currency), each of the Borrowers
shall, within three Business Days of demand, reimburse the Agent for the amount
of all reasonable out-of-pocket costs and expenses (including reasonable legal
fees of outside counsel) reasonably incurred by the Agent in responding to,
evaluating, negotiating or complying with that request or requirement.
 
20.3  
Enforcement costs

Each of the Borrowers shall, within three Business Days of demand, pay to each
Secured Party and the Mandated Lead Arranger the amount of all reasonable
out-of-pocket costs and expenses (including legal fees) reasonably incurred by
that Secured Party or the Mandated Lead Arranger in connection with the
enforcement of, or the preservation of any rights, powers and remedies under any
Finance Document and the Transaction Security and any proceedings instituted by
or against the Security Agent as a consequence of taking or holding the
Transaction Security or enforcing those rights, powers and remedies.
 
20.4  
Limitation

Notwithstanding anything to the contrary in any Finance Document, the Borrower
shall not be obliged to pay any losses, costs or expenses under any Finance
Document arising from or relating to disputes solely among the Agent and the
Lenders, or losses, costs or expenses of the Agent or any Lender resulting from
its gross negligence or wilful misconduct.
 


Germany-#287610-v2 NEW/NEW
 
 
 

 




 
SECTION 7
GUARANTEE ON FIRST DEMAND (GARANTIE AUF ERSTES ANFORDERN)
 
21.  
GUARANTEE AND INDEMNITY

 
21.1  
Guarantee and indemnity

Each Guarantor irrevocably and unconditionally jointly and severally:
 
(a)  
guarantees (garantiert) to each Finance Party punctual performance by each
Borrower of all that Borrower's obligations under the Finance Documents;

 
(b)  
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it was the principal obligor
(Garantie auf erstes Anfordern); and

 
(c)  
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal.  The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

 
21.2  
Continuing guarantee

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
 
21.3  
Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
 
(a)  
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 
(b)  
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 
21.4  
Waiver of defences

The obligations of each Guarantor under this Clause 21 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 21 (without
limitation and whether or not known to it or any Finance Party) including:
 
(a)  
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 
(b)  
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 
(c)  
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 
(d)  
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 
(e)  
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

 
(f)  
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 
(g)  
any insolvency or similar proceedings.

 
21.5  
Immediate recourse

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 21.  This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
 
21.6  
Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may after the occurrence
of a Default:
 
(a)  
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 
(b)  
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor's liability under this Clause 21.

 
21.7  
Deferral of Guarantors' rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:
 
(a)  
to be indemnified by an Obligor;

 
(b)  
to claim any contribution from any other guarantor of any Obligor's obligations
under the Finance Documents; and/or

 
(c)  
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

 
21.8  
Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
21.9  
Guarantee Limitation Norway

Notwithstanding anything to the contrary contained in this Clause 21, the
obligation of the Norwegian Guarantor under this Clause 21 in respect of the
obligations of any Borrower other than a Norwegian Borrower shall be deemed to
be granted and incurred by the Norwegian Guarantor only to the extent which is
permitted under the Norwegian Companies Act 1997 Section 8-7.
 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
 
22.  
REPRESENTATIONS

 
Each Obligor makes the representations and warranties set out in this Clause 22
as to itself and its Subsidiaries (in each case to the extent applicable) to
each Finance Party on the date of this Agreement.
 
22.1  
Status

 
(a)  
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 
(b)  
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 
22.2  
Binding obligations

The obligations expressed to be assumed by it in each Finance Document to which
it is a party are, subject to any general principles of law limiting its
obligations which are specifically referred to in any legal opinion delivered
pursuant to Clause 4 (Conditions of Utilisation), legal, valid, binding and
enforceable obligations.
 
22.3  
Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party and the granting of the Security
under the Security Documents to which it is a party do not and will not conflict
with:
 
(a)  
any law or regulation applicable to it;

 
(b)  
its and each of its Subsidiaries' constitutional documents; or

 
(c)  
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries' assets the violation of which would reasonably
be expected to have a Material Adverse Effect.

 
22.4  
Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.
 
22.5  
Validity and admissibility in evidence

All Authorisations required or desirable:
 
(a)  
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 
(b)  
to make the Finance Documents to which it is a party admissible in evidence in
each Relevant Jurisdiction,

 
have been obtained or effected and are in full force and effect.
 
22.6  
Governing law and enforcement

 
(a)  
Subject to any general principles of law affecting the choice of the governing
law which are specifically referred to in any legal opinion delivered pursuant
to Clause 4 (Conditions of Utilisation), the choice of the governing law
specified in each of the Finance Documents to which it is a party will be
recognised and enforced in each Relevant Jurisdiction.

 
(b)  
Subject to any general principles of law affecting the recognition and
enforcement of judgments which are specifically referred to in any legal opinion
delivered pursuant to Clause 4 (Conditions of Utilisation), any judgment
obtained in Germany in relation to a Finance Document to which it is a party
will be recognised and enforced in each Relevant Jurisdiction.

 
22.7  
Deduction of Tax

Subject to the Legal Reservations, it is not required under the law of each
Relevant Jurisdiction to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.
 
22.8  
No filing or stamp taxes

Under the law of each Relevant Jurisdiction it is not necessary that the Finance
Documents to which it is a party be filed, recorded or enrolled with any court
or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Finance Documents to which it is a
party or the transactions contemplated by such Finance Documents except for
Belgian stamp duties of EUR 0.15 payable on any loan or credit agreement and any
pledge agreement executed in Belgium, subject to the conditions of the Belgian
Stamp Duties Code (Wetboek Zegelrechten) of 26 June 1947 and Belgian
registration, stamp and other duties payable in respect of any Belgian law
floating charge.
 
22.9  
No default

 
(a)  
No Default is continuing or would reasonably be expected to result from the
making of any Utilisation.

 
(b)  
No other event or circumstance is outstanding which constitutes a default under
any other agreement or instrument which is binding on it or any of its
Subsidiaries or to which its (or its Subsidiaries') assets are subject which
would reasonably be expected to have a Material Adverse Effect.

 
22.10  
No misleading information

Any factual information heretofore or contemporaneously furnished by or on
behalf of the Parent or any member of the Group in writing to any Finance Party
for purposes of or in connection with the Finance Documents or any transaction
contemplated therein is true and accurate in all material respects on the date
as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information not misleading in
any material respect at such time.
 
22.11  
Financial statements

 
(a)  
Its Original Financial Statements were prepared in accordance with Applicable
GAAP consistently applied.

 
(b)  
Its Original Financial Statements fairly represent its financial condition and
operations (consolidated in the case of the Norwegian Guarantor) during the
relevant financial year.

 
(c)  
There has been no material adverse change in the business, assets or financial
condition of the German Borrower, the Belgian Borrower or the Group taken as a
whole since the date of the Original Financial Statements.

 
22.12  
Pari passu ranking

Save as provided in Clause 22.17 (Ranking), its payment obligations under the
Finance Documents to which it is a party rank at least pari passu with the
claims of all its other unsecured and unsubordinated creditors, except for
obligations mandatorily preferred by law applying to companies generally.
 
22.13  
No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect have been started or (to the best of
its knowledge and belief) threatened in writing against it or any of its
Subsidiaries.
 
22.14  
Environmental compliance

Each member of the Group has performed and observed in all material respects all
Environmental Law, Environmental Permits and all other material covenants,
conditions, restrictions or agreements directly or indirectly concerned with any
contamination, pollution or waste or the release or discharge of any toxic or
hazardous substance in connection with any real property which is or was at any
time owned, leased or occupied by any member of the Group or on which any member
of the Group has conducted any activity where failure to do so would reasonably
be expected to have a Material Adverse Effect.
 
22.15  
Environmental Claims

No Environmental Claim has been commenced or (to the best of its knowledge and
belief) is threatened in writing against any member of the Group where that
claim would be reasonably likely, if determined against that member of the
Group, to have a Material Adverse Effect.
 
22.16  
No Security

No Security exists over all or any of the present or future assets of any
Obligor other than any Security permitted under Clause 25.3 (Negative pledge).
 
22.17  
Ranking

Subject to the Legal Reservations, each Security Document to which it is a party
has or will have first ranking priority and it is not subject to any prior
ranking or pari passu ranking Security.
 
22.18  
Transaction Security

Subject to the Legal Reservations, each Security Document to which it is a party
validly creates the Security which is expressed to be created by that Security
Document and evidences the Security it is expressed to evidence.
 
22.19  
Legal and beneficial owner

It is the absolute legal and beneficial owner of the assets subject to the
Transaction Security created or expressed to be created pursuant to the Security
Documents to which it is a party.
 
22.20  
No winding-up

None of the events described in Clause 26.6 (Insolvency) and Clause 26.7
(Insolvency proceedings) have occurred in relation to any Obligor.
 
22.21  
Structure Chart

The Structure Chart dated March 20051 provided by the Obligors prior to the date
of this Agreement is true, complete and accurate in all material respects as at
the date hereof and nothing has occurred or been omitted as at the date hereof
that renders the information contained in the Structure Chart untrue or
misleading in any material respect.
 
22.22  
Repetition

The Repeating Representations are to be made by each Obligor and Kronos Denmark
by reference to the facts and circumstances then existing on the date of each
Utilisation Request and the first day of each Interest Period by delivery of a
Certificate to that effect.
 
 
23.  
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
23.1  
Financial statements of the Obligors

 
(a)  
Each Obligor shall supply to the Agent in sufficient copies for all the Lenders
as soon as the same become available, but in any event within 150 days after the
end of each of its financial years (i) its audited consolidated financial
statements for that financial year (if any) and (ii) its audited unconsolidated
financial statements for that financial year.

 
(b)  
Any financial statements to be delivered pursuant to paragraph (a) above shall
(i) be prepared using Applicable GAAP, (ii) be certified by the Chief Executive
Officer and/or the Chief Financial Officer (or equivalent position) of the
relevant Obligor, together with one of its authorised signatories, as fairly
representing its financial condition as at the date as at which those financial
statements were drawn up and (iii) be certified by the relevant Obligor's
external auditors.

 
23.2  
Financial statements of the Parent

 
(a)  
The Borrowers shall supply to the Agent in sufficient copies for all the
Lenders:

 
(i)  
as soon as the same become available, but in any event within 100 days after the
end of each financial year of the Parent the audited consolidated financial
statements of the Parent for that financial year; and

 
(ii)  
as soon as the same become available, but in any event within 55 days after the
end of each quarter of each financial year of the Parent the unaudited
consolidated financial statements of the Parent for that period.

 
(b)  
Any financial statements to be delivered pursuant to paragraph (a) above shall
be prepared using Applicable GAAP.

 
23.3  
Combining financial information

 
(a)  
The Borrowers shall supply to the Agent in sufficient copies for all the
Lenders:

 
(i)  
as soon as they become available, but in any event within 120 days after the end
of each financial year of the Parent an unaudited Combining Schedule for that
financial year;

 
(ii)  
as soon as they become available, but in any event within 60 days after the end
of each quarter of each financial year of the Parent, an unaudited Combining
Schedule for the period as of the beginning of the financial year and ending on
such quarter.

 
(b)  
Each of the Obligors shall procure that each of the Combining Schedules
delivered pursuant to paragraph (a) above are prepared by the Parent and the
Obligors using US GAAP.

 
(c)  
Any Combining Schedule to be delivered pursuant to paragraph (a) above shall (i)
be prepared using US GAAP, (ii) be certified by the Chief Executive Officer
and/or Chief Financial Officer (or equivalent position) of the Parent, together
with one of its authorised signatories, as fairly representing the financial
condition of the Group as at the date as at which those Combining Schedules were
drawn up and (iii) in the case of the Combining Schedule to be delivered
pursuant to Clause 23.3(a)(i) above, be accompanied by a report from the
Parent's external auditors in the form of Schedule 13 (Form of Auditor's
Report).

 
23.4  
Compliance Certificate

 
(a)  
The Borrowers shall supply to the Agent, with each Combining Schedule delivered
pursuant to paragraphs (a) and (b) of Clause 23.3 (Combining  financial
information), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 24 (Financial covenants) as at the
date as at which those Combining Schedules were prepared.

 
(b)  
Each Compliance Certificate shall be signed by the Chief Executive Officer,
Chief Financial Officer or any other executive officer, together with one
authorised signatory of the German Borrower, who in each case will sign on
behalf of all Borrowers which hereby authorise the aforementioned persons to do
so, and, (in the case of a Compliance Certificate delivered pursuant to
Clause 23.3 (a) (i)), accompanied by a letter from the Parent's external
auditors in the form set out in part II of Schedule 6 (Form of Compliance
Certificate).

 
23.5  
Information: miscellaneous

The Obligors shall (through the German Borrower) supply to the Agent (in
sufficient copies for all the Lenders, if the Agent so requests):
 
(a)  
all documents dispatched by any of the Obligors or the Parent to its creditors
generally at the same time as they are dispatched;

 
(b)  
promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect; and

 
(c)  
promptly, such further information regarding the financial condition, business
and operations of any member of the Group as any Finance Party (through the
Agent) may reasonably request.

 
23.6  
Notification of default

 
(a)  
Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

 
(b)  
Promptly upon a request by the Agent, the Borrower shall supply to the Agent a
certificate signed by two of its directors or senior officers on its behalf
certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 
 
24.  
FINANCIAL COVENANTS

 
24.1  
Financial definitions

In this Clause 24:
 
"EBITDA" means, for any Relevant Period the income of the Group before Net
Interest, before any provision on account of taxation and before any amount
attributable to the amortisation of intangible assets and depreciation of
tangible assets.
 
"Equity" means at any time the aggregate amount of the total assets of the Group
less (i) the total liabilities of the Group but excluding changes due to foreign
currency translation or any other item of other comprehensive income as defined
by US GAAP after 31 December 2004 and (ii) any intangible assets of the Group as
defined by US GAAP (including for the avoidance of doubt any goodwill).  Equity
shall be reduced by (x) the aggregate amount of all loans made by any member of
the Group (other than (a) loans to another member of the Group, (b) loans
resulting from transactions permitted by Clause 25.4 (Disposals) paragraph (b)
sub-paragraph (ii) and (ix) provided that such loan or the respective disposal
is not otherwise prohibited by this Agreement and the amount of such loan does
not exceed the fair market value of the respective assets disposed and (c) loans
resulting from any conversion of accounts receivables into notes up to an
aggregate amount of EUR 5,000,000 (or its equivalent in another currency or
currencies)) that are outstanding as of such time to the extent such loans have
been included in the total assets of the Group as of such time, and (y) the
aggregate nominal amount of any indebtedness in respect of which any guarantee
or indemnity has been granted by any member of the Group (other than a guarantee
or indemnity permitted pursuant to the definition of Permitted Loans and
Guarantees).
 
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
 
"Net Financial Debt" means at any time, without duplication, the aggregate
amount of all obligations of the Group for or in respect of Financial
Indebtedness less any cash or Cash Equivalent Investments of the Group (except
for any such Cash Equivalent Investments that are subject to any Security
securing Financial Indebtedness other than Financial Indebtedness outstanding
with respect to the Finance Documents).
 
"Net Interest" means in respect of any Relevant Period, the aggregate amount of
the interest (including the interest element of leasing and hire purchase
payments and capitalised interest), commission, fees, discounts and other
finance payments payable by any member of the Group on a Combining Schedule
(including any commission, fees, discounts and other finance payments payable by
any member of the Group under any interest rate hedging arrangement but
deducting any commission, fees, discounts and other finance payments receivable
by any member of the Group under any interest rate hedging instrument) but
deducting any other interest receivable by any member of the Group on any
deposit or bank account.
 
"Net Secured Debt" means at any time the aggregate amount of all obligations of
the Group for or in respect of Net Financial Debt which is secured by any
Security (and so that no amount shall be included more than once).
 
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
 
"Relevant Period" means each period of twelve months ending on the last day of
the Group's financial year and each period of twelve months ending on the last
day of each of the first, second and third Financial Quarter of the Group's
financial year.
 
"Rolling Basis" means the calculation of a ratio or an amount made at the end of
a Financial Quarter in respect of that Financial Quarter and each of the
preceding three Financial Quarters.
 
24.2  
Financial condition

Each Borrower shall ensure that:
 
(a)  
The ratio of (i) Net Secured Debt of the Group at the end of the applicable
Relevant Period to (ii) EBITDA of the Group, calculated on a Rolling Basis,
shall not in respect of any Relevant Period be more than 0.70:1.

 
(b)  
The ratio of (i) Net Financial Debt of the Group at the end of the applicable
Relevant Period to (ii) the consolidated Equity of the Group at the end of the
applicable Relevant Period shall not in respect of any Relevant Period be more
than 0.5:1.

 
24.3  
Financial testing

The financial covenants set out in Clause 24.2 (Financial condition) shall be
tested quarterly in accordance with US GAAP by reference to each of the
Combining Schedules as evidenced by each Compliance Certificate delivered
pursuant to Clause 23.4 (Compliance certificate).
 
 
25.  
GENERAL UNDERTAKINGS

 
The undertakings in this Clause 25 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
25.1  
Authorisations

Each Obligor shall promptly:
 
(a)  
obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 
(b)  
supply certified copies to the Agent of,

 
any Authorisation required under any law or regulation of the Relevant
Jurisdictions to enable it to perform its obligations under the Finance
Documents to which it is a party and to ensure the legality, validity,
enforceability or admissibility in evidence in each Relevant Jurisdiction of
incorporation of any Finance Document.
 
25.2  
Compliance with laws

Each Obligor shall comply in all material respects with all laws to which it may
be subject, if failure so to comply would materially impair its ability to
perform its obligations under the Finance Documents.
 
25.3  
Negative pledge

 
(a)  
No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) create or permit to subsist any Security over any of its assets.

 
(b)  
No Obligor shall (and each Obligors shall ensure that no of its Subsidiaries
will):

 
(i)  
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

 
(ii)  
sell, transfer or otherwise dispose of any of its receivables on recourse terms
other than to the German Borrower and where such transaction is not otherwise
prohibited by this Agreement;

 
(iii)  
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 
(iv)  
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 
(c)  
Paragraphs (a) and (b) above do not apply to:

 
(i)  
any Security listed in Schedule 7 (Existing Security) (including any Security
which has been Refinanced provided that the assets subject to such Security have
not materially changed in any way) except to the extent the principal amount
secured by that Security exceeds the amount stated in that Schedule;

 
(ii)  
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting debit
and credit balances;

 
(iii)  
any Security entered into in the ordinary course of business under customary
general business conditions;

 
(iv)  
any lien arising by operation of law or regulatory requirement and in the
ordinary course of business and not as a result of a default howsoever
described;

 
(v)  
any Security arising by operation of law in favour of any government, state or
local authority in respect of Taxes which are either (a) not yet due and unpaid
or (b) being contested in good faith by appropriate proceedings and for which
adequate reserves have been made;

 
(vi)  
any Security over or affecting any asset acquired by a member of the Group after
the date of this Agreement if:

 
(1)  
the Security was not created in contemplation of the acquisition of that asset
by a member of the Group; and

 
(2)  
the principal amount secured has not been increased in contemplation of, or
since the acquisition of that asset by a member of the Group;

 
(vii)  
any Security over or affecting any asset of any company which becomes a member
of the Group after the date of this Agreement, where the Security is created
prior to the date on which that company becomes a member of the Group, if:

 
(1)  
the Security was not created in contemplation of the acquisition of that
company; and

 
(2)  
the principal amount secured has not increased in contemplation of or since the
acquisition of that company;

 
(viii)  
the Transaction Security;

 
(ix)  
any Security which has been approved in writing by the Majority Lenders;

 
(x)  
any Security incurred or deposits made in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other types of
social security, including any Security securing letters of credit issued in the
ordinary course of business in accordance with past practice;

 
(xi)  
any Security over assets of the Norwegian Borrower 2 acquired with Financial
Indebtedness permitted under paragraph (k) of the definition of Permitted
Financial Indebtedness provided that such Security is removed upon the full
discharge of the relevant Permitted Financial Indebtedness incurred to finance
the payment of the purchase price for such asset; or

 
(xii)  
any Security securing indebtedness the principal amount of which (when
aggregated with the principal amount of any other indebtedness which has the
benefit of Security given by any member of the Group other than any permitted
under paragraphs (i) to (ix) above) does not exceed EUR 5,000,000 its equivalent
in another currency or currencies).

 
25.4  
Disposals

 
(a)  
No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will), enter into a single transaction or a series of transactions (whether
related or not) and whether voluntary or involuntary to sell, lease, transfer or
otherwise dispose of any asset.

 
(b)  
Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:

 
(i)  
which is made on arm's length terms and for fair market value in the ordinary
course of trading or business of the disposing entity;

 
(ii)  
of assets which are obsolete;

 
(iii)  
which is made from any Obligor to another Obligor;

 
(iv)  
which is made from any Obligor to a wholly-owned subsidiary being a member of
the Group which is not an Obligor, provided that the fair market value of the
assets to be disposed of does not, when aggregated with the fair market value of
all other assets disposed of pursuant to this paragraph (b)(iv) exceed
EUR 5,000,000 (or its equivalent in any other currency or currencies);

 
(v)  
of assets in exchange for other assets comparable or superior as to type, value
and quality;

 
(vi)  
which is a Permitted Affiliate Transaction;

 
(vii)  
made in connection with the granting of a non-exclusive licence to use any
Intellectual Property owned by members of the Group provided that any such
licences do not prohibit any of the member of the Group from using any
Intellectual Property which is material to its business;

 
(viii)  
made with the prior written consent of the Majority Lenders;

 
(ix)  
of non-core assets which is made on arm's length terms and for fair market value
provided that the consideration receivable (when aggregated with the
consideration receivable for any other sale, lease, transfer or other disposal,
other than any permitted under paragraphs (i) to (viii) above) does not exceed
EUR 5,000,000 (or its equivalent in another currency or currencies) in any
financial year;

 
(x)  
of cash other than by way of a payment to any member of the Group which is not
an Obligor as equity payment, it being understood, however, that payments to
Unterstützungskasse Kronos Titan GmbH up to an aggregate amount of EUR 1,000,000
(or its equivalent in another currency or currencies) shall be permitted, and
provided that such disposal is not otherwise prohibited by this Agreement; or

 
(xi)  
of Cash Equivalent Investments on arms' length terms.

 
25.5  
Disposals of Plant

No Obligor shall sell, lease, transfer or otherwise dispose of its respective
manufacturing plant at Langerbrugge, Leverkusen, Nordenham and Frederikstad to
any other Obligor unless it has received the prior written consent of the
Majority Lenders.
 
25.6  
Indebtedness

Each Obligor shall ensure that neither it nor any of its Subsidiaries shall
incur or permit to subsist any Financial Indebtedness other than Permitted
Financial Indebtedness.
 
25.7  
Merger

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) enter into any amalgamation, demerger, merger or corporate reconstruction
other than (a) a solvent reorganisation between members of the Group (other than
any Obligor) and (b) a solvent reorganisation between members of the Group and a
Borrower provided that the Borrower is the surviving entity.
 
25.8  
Change of business

The Obligors shall procure that no substantial change is made to the general
nature of the business of any of the Borrowers or the Group from that carried on
at the date of this Agreement and that there shall be no cessation of any
substantial part of such business.
 
25.9  
Insurance

Each Obligor shall (and each Obligor shall ensure that each of its Subsidiaries
will) maintain insurances on and in relation to its business and assets with
reputable underwriters or insurance companies against those risks and to the
extent as is usual for companies carrying on the same or substantially similar
business.
 
25.10  
Environmental compliance

Each Obligor (and each Obligor shall ensure that each of its Subsidiaries will)
comply in all material respects with all Environmental Laws and obtain and
maintain any Environmental Permits and take all reasonable steps in anticipation
of known or expected future changes to or obligations under the same where
failure to do so would reasonably be expected to have a Material Adverse Effect.
 
25.11  
Environmental Claims

The Obligors shall inform the Agent in writing as soon as reasonably practicable
upon becoming aware of the same:
 
(a)  
if any Environmental Claim has been commenced or is threatened in writing
against any member of the Group; or

 
(b)  
of any facts or circumstances which will or are reasonably likely to result in
any Environmental Claim being commenced or threatened against any member of the
Group,

 
where the claim would be reasonably likely, if determined against that member of
the Group, to have a Material Adverse Effect.
 
25.12  
Acquisition

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will):
 
(a)  
purchase, subscribe for or otherwise acquire any shares (or other securities
(but excluding Cash Equivalent Investments) or interests) in, or incorporate,
any other company, including any additional shares or other interests in any
member of the Group who is not an Obligor but excluding Unterstützungskasse
Kronos Titan GmbH or agree to do any of the foregoing; or

 
(b)  
purchase or otherwise acquire all or substantially all of the assets of a
company or a business unit or agree to do so; or

 
(c)  
form, or enter into, any partnership, consortium, joint venture or other like
arrangement or agree to do so,

 
in each case other than: (i) any such investment made between two or more
Obligors, or (ii) if the aggregate amount of any such investments made by
members of the Group would not exceed EUR 5,000,000 (or its equivalent in
another currency or currencies, as measured at the time of such investment).
 
This Clause 25.12 does not apply to any acquisitions resulting from settlements
or compromises of accounts receivable or trade payables, acquisitions in
securities of trade creditors or customers received pursuant to any plan of
reorganisation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers or in good faith settlements of delinquent
obligations of such trade creditors or customers, in each case in the ordinary
course of business and provided that the aggregate face value of accounts
receivables and/or trade payables and/or delinquent obligations shall in
aggregate not exceed EUR 5,000,000 (or its equivalent in another currency or
currencies).
 
25.13  
Pari passu

Each Obligor shall ensure that at all times the claims of the Finance Parties
against it under this Agreement rank at least pari passu with the claims of all
of its other unsecured and unsubordinated creditors save those whose claims are
preferred solely by any bankruptcy, insolvency, liquidation or other similar
laws of general application.
 
25.14  
Loans and Guarantees

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) make any loans or grant any credit (in each case of the type described in
paragraphs (a), (c) and (f) of the definition of Financial Indebtedness) or give
any guarantee or indemnity to or for the benefit of any person or otherwise
voluntarily assume any liability, whether actual or contingent, in respect of
any obligation of any person other than (i) Permitted Loans and Guarantees or
(ii) any loan, credit, guarantee, indemnity or assumption of such liability in
respect of any member of the Kronos Group.
 
25.15  
Transactions with members of the Kronos Group

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) enter into any transaction with a member of the Kronos Group unless (i)
such transaction is a Permitted Affiliate Transaction, (ii) such transaction is
concluded on arm's length terms and for fair market value, (iii) with regard to
the payment of cash, after giving effect to such transaction, no Default has
occurred which is continuing or would occur as a result thereof, or (iv) such
transaction is permitted by any other provision of this Agreement.
 
25.16  
Profit and loss transfer agreements

No Obligor shall (and each Obligor shall ensure that none of its Subsidiaries
will) enter into a profit and loss transfer agreement (Ergebnis
abführungsvertrag), any partnership agreements (stille Beteiligungen), any other
intercompany agreement (Unternehmensvertrag) or any other similar arrangement
resulting in any person not being a member of the Group being entitled to share
in the profits of any member of the Group or being entitled to exercise control
over any member of the Group provided that the German Borrower shall be
permitted to enter into a profit and loss transfer agreement with the Parent for
the purpose of sharing Taxes.
 
25.17  
Intellectual Property

Each Obligor shall (and the Obligors shall ensure that each of its Subsidiaries
will):
 
(a)  
observe and comply with all material obligations and laws to which it in its
capacity as registered proprietor, beneficial owner, user, licensor or licensee
of the Intellectual Property required to conduct its business or any part of it
is subject where failure to do so would reasonably be expected to have a
Material Adverse Effect;

 
(b)  
do all acts as are necessary to maintain, protect and safeguard such
Intellectual Property where failure to do so would reasonably be expected to
have a Material Adverse Effect and not discontinue the use of any of such
Intellectual Property nor allow it to be used in such a way that it is put at
risk by becoming generic or by being identified as disreputable if in each case
to do so would reasonably be expected to have a Material Adverse Effect; and

 
(c)  
(save where a licence is granted to terminate or prevent litigation) not after
the date of this Agreement grant any licence to any person to use the
Intellectual Property required to conduct the business of any member of the
Group if to do so would reasonably be expected to have a Material Adverse
Effect.

 
25.18  
Compliance with Material Contracts

 
 
Each Obligor shall (and each Obligor shall ensure that each of its Subsidiaries
will):

 
(a)  
comply in all material respects with its obligations under each Material
Contract to which it is party and take all action necessary to ensure the
continued validity and enforceability of its rights thereunder;

 
(b)  
not amend, vary, novate or supplement any such Material Contract in any material
respect;

 
(c)  
not terminate, revoke, transfer, assign or otherwise dispose of its rights and
obligations under any such Material Contract during the term of this Agreement,

 
if such non-compliance, failure to take action, amendment, variation, novation,
supplement, termination, revocation, transfer, assignment or other disposal, as
the case may be, would be reasonably expected to have a Material Adverse Effect.
 
 
26.  
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in Clause 26 is an Event of Default.
 
26.1  
Non-payment

An Obligor or Kronos Denmark does not pay on the due date any amount due and
payable pursuant to a Finance Document to which it is a party at the place at
and in the currency in which it is expressed to be payable unless:
 
(a)  
in the case of principal or interest due under a Finance Document, its failure
to pay is caused by administrative or technical error and payment is made within
3 Business Days of its due date; and

 
(b)  
in the case of any amount due under a Finance Document other than principal or
interest, payment is made within 3 Business Days after written notice of such
non-payment has been given to the German Borrower.

 
26.2  
Financial covenants

Any requirement of Clause 24 (Financial covenants) is not satisfied.
 
26.3  
Other obligations

 
(a)  
An Obligor or Kronos Denmark does not comply with any provision of the Finance
Documents to which it is a party (other than those referred to in Clause 26.1
(Non-payment) and Clause 26.2 (Financial covenants)).

 
(b)  
No Event of Default under paragraph (a) above will occur if such breach is
capable of remedy and is remedied within thirty (30) days.

 
26.4  
Misrepresentation

 
(a)  
Any representation or statement made by an Obligor or Kronos Denmark in the
Finance Documents or any other document delivered by or on behalf of any Obligor
or Kronos Denmark under or in connection with any Finance Document is or proves
to have been incorrect or misleading in any material respect when made.

 
(b)  
No Event of Default under paragraph (a) above will occur if such
misrepresentation is capable of remedy and is remedied within 15 Business Days.

 
26.5  
Cross default

 
(a)  
Any Financial Indebtedness of the Parent or any member of the Group is not paid
at maturity, whether by acceleration or otherwise.

 
(b)  
Any Financial Indebtedness of the Parent or any member of the Group is declared
to be or otherwise becomes due and payable prior to its specified maturity as a
result of an event of default (however described).

 
(c)  
Any commitment for any Financial Indebtedness of the Parent or any member of the
Group is cancelled or suspended by a creditor of the Parent or any member of the
Group as a result of an event of default (however described).

 
(d)  
Any creditor of the Parent or any member of the Group becomes entitled to
declare any Financial Indebtedness of the Parent or any member of the Group due
and payable prior to its specified maturity as a result of an event of default
(however described).

 
(e)  
No Event of Default will occur under this Clause 26.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
paragraphs (a) to (d) above is less than EUR 5,000,000 (or its equivalent in any
other currency or currencies).

 
26.6  
Insolvency

 
(a)  
Any Obligor, Material Subsidiary or the Parent is unable or admits inability to
pay its debts which have fallen due or its debts which will fall due in the
future, suspends making payments on any of its debts or, in the case of the
German Borrower or any Material Subsidiary whose jurisdiction of incorporation
is Germany, is overindebted (Überschuldung).

 
(b)  
A moratorium is declared in respect of any indebtedness of any Obligor, Material
Subsidiary or the Parent in excess of EUR 5,000,000.

 
26.7  
Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:
 
(a)  
the suspension of payments, the opening of insolvency proceedings, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Obligor, Material Subsidiary or the
Parent other than a solvent liquidation or reorganisation of any member of the
Group which is not an Obligor;

 
(b)  
a composition, assignment or arrangement with any creditor involving
indebtedness in excess of EUR 5,000,000 of any Obligor, Material Subsidiary or
the Parent;

 
(c)  
the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group which is not an Obligor permitted under this
Agreement), receiver, administrator including an insolvency administrator,
administrative receiver, compulsory manager or other similar officer in respect
of any Obligor, Material Subsidiary or the Parent or any of its assets where
such asset have an aggregated fair market value in excess of EUR 5,000,000; or

 
(d)  
enforcement of any Security over any assets of any Obligor, Material Subsidiary
or the Parent where such assets have an aggregated fair market value in excess
of EUR 5,000,000,

 
or any analogous procedure or step is taken in any jurisdiction.
 
26.8  
Creditors' process

Any expropriation, attachment, sequestration, distress, enforcement or execution
affects any asset or assets of the Parent, any Obligor or any Material
Subsidiary having an aggregate value of EUR 5,000,000 and is not discharged
within 45 days.
 
26.9  
Ownership of the Obligors

An Obligor is not or ceases to be a Subsidiary of the Parent.
 
26.10  
Unlawfulness

It is or becomes unlawful for an Obligor or Kronos Denmark to perform any of its
obligations under the Finance Documents if the effect thereof would reasonably
be expected to have a Material Adverse Effect.
 
26.11  
Transaction Security

 
(a)  
Any Obligor or Kronos Denmark fails duly to perform or comply with any of the
obligations assumed by it in the Security Documents, provided that no Event of
Default under this paragraph (a) will occur if such breach is capable of remedy
and is remedied within fifteen (15) Business Days after written notice of such
breach has been given to the German Borrower by the Agent or the relevant
Obligor or Kronos Denmark, as the case may be, has obtained actual knowledge of
such breach, whichever is the earlier.

 
(b)  
At any time of the Transaction Security is or becomes unlawful or is not, or
ceases to be legal, valid, binding or enforceable or otherwise ceases to be
effective if the effect thereof would reasonably be expected to have a Material
Adverse Effect.

 
26.12  
Repudiation

An Obligor or Kronos Denmark repudiates a Finance Document or any of the
Transaction Security or evidences an intention to repudiate a Finance Document
or any of the Transaction Security.
 
26.13  
Material Contracts

Any Material Contract is not or ceases to be in full force and effect if this
would reasonably be expected to have a Material Adverse Effect.
 
26.14  
Material adverse change

There occurs a material adverse change in the business, assets or financial
condition of any of the German Borrower, the Belgian Borrower or of the Group
taken as a whole.
 
26.15  
Acceleration

On and at any time after the occurrence of an Event of Default which is
continuing the Agent may, and shall if so directed by the Majority Lenders, by
notice to the Borrowers:
 
(a)  
cancel the Total Commitments whereupon they shall immediately be cancelled;

 
(b)  
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable;

 
(c)  
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Agent on the instructions of the
Majority Lenders; and/or

 
(d)  
require the relevant Borrower to procure that the liabilities of each of the
Lenders and the Fronting Bank under each Letter of Credit are promptly reduced
to zero; and/or

 
(e)  
require the relevant Borrower to provide Cash Collateral for each Letter of
Credit in an amount specified by the Agent and in the currency of that Letter of
Credit;

 
(f)  
exercise, or direct the Security Agent to exercise, any or all of its rights,
remedies, powers or discretions under any of the Finance Documents.

 



--------------------------------------------------------------------------------

 
 
1 To be delivered to the Facility Agent.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 9
CHANGES TO PARTIES
 
 
27.  
CHANGES TO THE LENDERS

 
27.1  
Assignments and transfers by the Lenders

 
(a)  
Subject to this Clause 27, a Lender (the "Existing Lender") may:

 
(i)  
assign (Abtretung) any of its rights; or

 
(ii)  
transfer by way of assignment and assumption of debt (Vertragsübernahme) any of
its rights and obligations,

 
to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the "New
Lender").
 
27.2  
Conditions of assignment or transfer

 
(a)  
Any such assignment or transfer shall be in a minimum amount of EUR 4,000,000
except in the case of an assignment or transfer which has the effect of reducing
the participation of the relevant Lender to zero.

 
(b)  
The consent of the German Borrower is required for an assignment or transfer by
a Lender, unless the assignment or transfer is to another Lender or an Affiliate
of a Lender or unless a Default has occurred which is continuing.

 
(c)  
The consent of the German Borrower to an assignment or transfer must not be
unreasonably withheld or delayed.  The German Borrower will be deemed to have
given its consent five Business Days after the Lender has requested it unless
consent is expressly refused by the German Borrower within that time.

 
(d)  
The consent of the Fronting Bank is required for an assignment or transfer by a
Lender in relation to a Letter of Credit.

 
(e)  
An assignment will only be effective on receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties and the other Secured Parties as it would have been under if it was an
Original Lender.

 
(f)  
A transfer will only be effective if the procedure set out in Clause 27.5
(Procedure for transfer) is complied with.

 
(g)  
If:

 
(i)  
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 
(ii)  
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 16 (Tax gross-up
and indemnities) or Clause 17 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.
 
27.3  
Assignment or transfer fee

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of EUR 3,500.
 
27.4  
Limitation of responsibility of Existing Lenders

 
(a)  
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 
(i)  
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents, the Transaction Security or any other documents;

 
(ii)  
the financial condition of any Obligor;

 
(iii)  
the performance and observance by any Obligor or Kronos Denmark of its
obligations under the Finance Documents or any other documents; or

 
(iv)  
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 
(b)  
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
(i)  
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 
(ii)  
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 
(c)  
Nothing in any Finance Document obliges an Existing Lender to:

 
(i)  
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 27; or

 
(ii)  
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor or Kronos Denmark of its obligations under
the Finance Documents or otherwise.

 
27.5  
Procedure for transfer

 
(a)  
Subject to the conditions set out in Clause  27.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with paragraph (b) below when the
Agent executes an otherwise duly completed Transfer Certificate delivered to it
by the Existing Lender and the New Lender.  The Agent shall, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 
(b)  
On the Transfer Date:

 
(i)  
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by assignment and assumption its rights (the "Transferred Rights") and
obligations (the "Transferred Obligations") under the Finance Documents and in
respect of the Transaction Security each of the Obligors and Kronos Denmark and
the Existing Lender shall be released from further obligations towards one
another under the Finance Documents and in respect of the Transaction Security;

 
(ii)  
the Transferred Rights of the Existing Lender shall be transferred to the New
Lender and the Transferred Obligations of the Existing Lender shall be assumed
by the New Lender so that each of the Obligors and Kronos Denmark and the New
Lender shall have those obligations and/ or rights towards one another;

 
(iii)  
the Agent, the Mandated Lead Arranger, the Security Agent, the New Lender, the
other Lenders and the Fronting Bank shall have the same rights and the same
obligations between themselves and in respect of the Transaction Security as
they would have had, had the New Lender been an Original Lender with the rights
and/or obligations transferred to or assumed by it as a result of the transfer
and to that extent the Agent, the Mandated Lead Arranger, the Existing Lender
and the Fronting Bank shall each be released from further obligations to each
other under this Agreement; and

 
(iv)  
the New Lender shall become a Party as a "Lender".

 
For the avoidance of doubt it is hereby agreed that the benefit of the
guarantees and indemnities granted pursuant to Clause 21 (Guarantee and
Indemnity) and the benefit of each of the Security Documents shall be
transferred to the New Lender following a transfer pursuant to this Clause 27.
 
27.6  
Disclosure of information

Any Lender may disclose to any of its Affiliates and any other person:
 
(a)  
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under this Agreement;

 
(b)  
with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

 
(c)  
to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation,

 
any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (a) and (b)
above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking.
 
 
28.  
CHANGES TO THE OBLIGORS

 
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 10
 
THE FINANCE PARTIES
 
 
29.  
ROLE OF THE AGENT, THE SECURITY AGENT AND THE MANDATED LEAD ARRANGER

 
29.1  
Appointment of the Agent and the Security Agent

 
(a)  
Each other Finance Party appoints the Agent to act as its agent and the Security
Agent to act as its trustee and administrator under and in connection with the
Finance Documents (provided that, in the case of any Transaction Security which
is accessory in nature and which is granted pursuant to any Security Document
which is governed by German law, the Security Agent shall act as administrator
only).

 
(b)  
Each other Finance Party authorises the Agent and the Security Agent to exercise
the rights, powers, authorities and discretions specifically given to the Agent
and the Security Agent under or in connection with the Finance Documents
together with any other incidental rights, powers, authorities and discretions.
The Agent and the Security Agent shall be released from the restrictions set out
in section 181 of the German Civil Code. The Agent and the Security Agent can
grant substitute power of attorney and release any sub-agents from the
restrictions set out in section 181 of the German Civil Code and revoke such
power of attorney.

 
29.2  
Definitions: For the purposes of Section 10 (The Finance Parties):

 
"Agent's and Security Agent's Liabilities" means all liabilities (including any
liability in respect of tax), to which the Agent, the Security Agent or any
person appointed by any of them under any Finance Document becomes subject by
reason of it acting as agent or holding the Transaction Security under the
Finance Document;
 
"German Security" means any security assumed and accepted by or through the
Security Agent or the Finance Parties, as the case may be, pursuant to any
Security Document governed by German law and held or administered by the
Security Agent on behalf of or in trust for the Finance Parties hereunder and
any addition or replacement or substitution thereof.
 
29.3  
Administering of Transaction Security:

The Security Agent shall hold and administer the Transaction Security.  Each
Lender hereby authorises the Security Agent to accept as its representative
(Stellvertreter) any security created in favour of such Lender.
 
29.4  
Administration of German Security

The Security Agent shall in relation to the German Security
 
(a)  
hold and administer any German Security which is security assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred under a
non-accessory security right (nicht akzessorische Sicherheit) to it as trustee
(Treuhänder) for the benefit of the Secured Parties;

 
(b)  
administer any German Security which is pledged (Verpfändung) or otherwise
transferred to a Secured Party under an accessory security right (akzessorische
Sicherheit) as agent.

 
29.5  
Acts of Agent and Security Agent:

In additional to Clause 29.3 (Administering of Transaction Security):
 
(a)  
each of the Security Agent and the Agent shall be at liberty to place any
Finance Document and any other documents delivered to it in connection therewith
in any safe or receptacle or with any bank, any company whose business includes
undertaking the safe custody of documents or any firm of lawyers of good repute
and shall not be responsible for any loss thereby incurred;

 
(b)  
the Security Agent, whenever it thinks fit, may delegate by power of attorney or
otherwise to any person or persons all or any of the rights, trusts, powers,
authorities and discretions vested in it by a Finance Document and such
delegation may be made upon such terms and subject to such conditions and
subject to such regulations as the Security Agent may think fit;

 
(c)  
each of the Security Agent and the Agent may refrain from doing or do anything
which would or might in its opinion be contrary to or necessary to comply with
any relevant law of any jurisdiction;

 
(d)  
each of the Security Agent and the Agent and every attorney, agent or other
person appointed by it under any Finance Document may indemnify itself or
himself out of the Charged Property against all the Agent's and Security Agent's
Liabilities, subject to the provisions of the Security Document; and

 
(e)  
the Security Agent shall have the rights to, but shall not be under any
obligation to, insure any of the Charged Property and shall not be responsible
for any loss which may be suffered by any person as a result of the lack of or
inadequacy or insufficiency of any such insurance.

 
29.6  
Parallel Debt

 
29.6.1  
Each of the Obligors hereby agrees and covenants with the Security Agent by way
of an abstract acknowledgement of debt (abstraktes Schuldanerkenntnis) that each
of them shall pay to the Security Agent sums equal to, and in the currency of,
any sums owing by it to a Secured Party (other than the Security Agent) under
any Finance Document (the "Principal Obligations") as and when the same fall due
for payment under the relevant Finance Document (the "Parallel Obligations").

 
29.6.2  
The Security Agent shall have its own independent right to demand payment of the
Parallel Obligations by the Obligors. The rights of the Secured Parties to
receive payment of the Principal Obligations are several from the rights of the
Security Agent to receive the Parallel Obligations.

 
29.6.3  
The payment by an Obligor of its Parallel Obligations to the Security Agent in
accordance with this Clause 29.6 shall be a good discharge of the corresponding
Principal Obligations and the payment by an Obligor of its corresponding
Principal Obligations in accordance with the provisions of the Finance Documents
shall be a good discharge of the relevant Parallel Obligations.

 
29.6.4  
Despite the foregoing, any such payment shall be made to the Agent, unless the
Agent directs such payment to be made to the Security Agent.

 
29.7  
Duties of the Agent and the Security Agent

 
(a)  
The Agent and the Security Agent shall promptly forward to a Party the original
or a copy of any document which is delivered to the Agent or the Security Agent
for that Party by any other Party.

 
(b)  
Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 
(c)  
If the Agent or the Security Agent receives notice from a Party referring to
this Agreement, describing a Default and stating that the circumstance described
is a Default, it shall promptly notify the Finance Parties.

 
(d)  
If the Agent or the Security Agent is aware of the non-payment of any principal,
interest, commitment fee or other fee payable to a Finance Party (other than the
Agent, the Mandated Lead Arranger or the Security Agent) under this Agreement it
shall promptly notify the other Finance Parties.

 
(e)  
The Agent's and the Security Agent's duties under the Finance Documents are
solely mechanical and administrative in nature.

 
29.8  
Role of the Mandated Lead Arranger

Except as specifically provided in the Finance Documents, the Mandated Lead
Arranger has no obligations of any kind to any other Party under or in
connection with any Finance Document.
 
29.9  
No fiduciary duties

 
(a)  
Except where a Finance Document specifically provides otherwise, nothing in this
Agreement constitutes the Agent, the Security Agent or the Mandated Lead
Arranger as a trustee or fiduciary of any other person.

 
(b)  
Neither the Agent, the Security Agent nor the Mandated Lead Arranger shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.

 
29.10  
Business with the Group

The Agent, the Security Agent and the Mandated Lead Arranger may accept deposits
from, lend money to and generally engage in any kind of banking or other
business with any member of the Group.
 
29.11  
Rights and discretions of the Agent and the Security Agent

 
(a)  
The Agent and the Security Agent may rely on:

 
(i)  
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 
(ii)  
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 
(b)  
The Agent and the Security Agent may assume (unless it has received notice to
the contrary in its capacity as agent for the Lenders) that:

 
(i)  
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 26.1 (Non-payment));

 
(ii)  
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

 
(iii)  
any notice or request made by the German Borrower (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 
(c)  
The Agent and the Security Agent may engage, pay for and rely on the advice or
services of any lawyers, accountants, surveyors or other experts.

 
(d)  
The Agent and the Security Agent may act in relation to the Finance Documents
through its personnel and agents.

 
(e)  
The Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

 
(f)  
The Security Agent may, upon a disposal of any property the subject of the
Security Document by any receiver, or by any of the Obligors or Kronos Denmark
where the Security Agent has consented to the disposal, to any third party,
release such property from the Security Document.

 
(g)  
Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Mandated Lead Arranger is obliged to do or omit to do
anything if it would or might in its reasonable opinion constitute a breach of
any law or a breach of a fiduciary duty or duty of confidentiality.

 
29.12  
Majority Lenders' instructions

 
(a)  
Unless a contrary indication appears in a Finance Document, the Agent and the
Security Agent shall (i) exercise any right, power, authority or discretion
vested in it as Agent or Security Agent in accordance with any instructions
given to it by the Majority Lenders (or, if so instructed by the Majority
Lenders, refrain from exercising any right, power, authority or discretion
vested in it as Agent or Security Agent) and (ii) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.

 
(b)  
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 
(c)  
The Agent and the Security Agent may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) (i) if in
the reasonable opinion of the Agent or the Security Agent, as the case may be,
such instructions are contrary to applicable law or (ii) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.

 
(d)  
In the absence of instructions from the Majority Lenders, (or, if appropriate,
the Lenders) the Agent and the Security Agent may act (or refrain from taking
action) as it considers to be in the best interest of the Lenders.

 
(e)  
The Agent and the Security Agent is not authorised to act on behalf of a Lender
(without first obtaining that Lender's consent) in any legal or arbitration
proceedings relating to any Finance Document.

 
29.13  
Responsibility for documentation

None of the Agent, the Mandated Lead Arranger and the Security Agent:
 
(a)  
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by the Agent, the Mandated Lead Arranger, the
Security Agent, an Obligor, Kronos Denmark or any other person given in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents; or

 
(b)  
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or the Transaction Security or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document or the Transaction
Security.

 
29.14  
Exclusion of liability

 
(a)  
Without limiting paragraph (b) below, neither the Agent nor the Security Agent
will be liable for any action taken by it under or in connection with any
Finance Document or the Transaction Security, unless directly caused by its
gross negligence or wilful misconduct.

 
(b)  
No Party may take any proceedings against any officer, employee or agent of the
Agent or the Security Agent in respect of any claim it might have against the
Agent or the Security Agent in respect of any act or omission of any kind by
that officer, employee or agent in relation to any Finance Document and any
officer, employee or agent of the Agent or the Security Agent may rely on this
Clause.

 
(c)  
Neither the Agent nor the Security Agent will be liable for any delay (or any
related consequences) in crediting an account with an amount required under the
Finance Documents to be paid by the Agent or the Security Agent if the Agent or
the Security Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Agent or the Security Agent
for that purpose.

 
29.15  
Lenders' indemnity to the Agent and the Security Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each of the Agent and
the Security Agent, within three Business Days of demand, against any cost, loss
or liability incurred by the Agent or the Security Agent (otherwise than by
reason of the Agent's or the Security Agent's gross negligence or wilful
misconduct) in acting as Agent or as Security Agent under the Finance Documents
(unless the Agent or the Security Agent has been reimbursed by an Obligor
pursuant to a Finance Document).
 
29.16  
Resignation of the Agent and the Security Agent

 
(a)  
The Agent and the Security Agent may resign and appoint one of its Affiliates
acting through an office in one of the Participating Member States as successor
by giving notice to the other Finance Parties and the Borrowers.

 
(b)  
Alternatively the Agent and the Security Agent may resign by giving notice to
the other Finance Parties and the Borrowers, in which case the Majority Lenders
(after consultation with the German Borrower) may appoint a successor Agent or
Security Agent.

 
(c)  
If the Majority Lenders have not appointed a successor Agent or Security Agent
in accordance with paragraph (b) above within 30 days after notice of
resignation was given, the Agent or the Security Agent (after consultation with
the German Borrower) may appoint a successor Agent or Security Agent (acting
through an office in one of the Participating Member States).

 
(d)  
The retiring Agent or Security Agent shall, at its own cost, make available to
the successor Agent or Security Agent such documents and records and provide
such assistance as the successor Agent or the Security Agent may reasonably
request for the purposes of performing its functions as Agent under the Finance
Documents.

 
(e)  
The Agent's or the Security Agent's resignation notice shall only take effect
upon the appointment of a successor.

 
(f)  
Upon the appointment of a successor, the retiring Agent or the Security Agent
shall be discharged from any further obligation in respect of the Finance
Documents but shall remain entitled to the benefit of this Clause 29.  Its
successor and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 
(g)  
After consultation with the German Borrower, the Majority Lenders may, by notice
to the Agent or the Security Agent, require it to resign in accordance with
paragraph (b) above.  In this event, the Agent or the Security Agent shall
resign in accordance with paragraph (b) above.

 
29.17  
Confidentiality

 
(a)  
In acting as agent for the Finance Parties or as security agent for the Secured
Parties, as the case may be, the Agent and the Security Agent shall be regarded
as acting through its agency division which shall be treated as a separate
entity from any other of its divisions or departments.

 
(b)  
If information is received by another division or department of the Agent or the
Security Agent, it may be treated as confidential to that division or department
and neither the Agent nor the Security Agent shall not be deemed to have notice
of it.

 
29.18  
Relationship with the Lenders

 
(a)  
The Agent and the Security Agent may treat each Lender as a Lender, entitled to
payments under this Agreement and acting through its Facility Office unless it
has received not less than five Business Days prior notice from that Lender to
the contrary in accordance with the terms of this Agreement.

 
(b)  
Each Lender shall supply the Agent with any information required by the Agent in
order to calculate the Mandatory Cost in accordance with Schedule 4 (Mandatory
Cost formulae).

 
(c)  
Each Secured Party shall supply the Agent with any information that the Security
Agent may reasonably specify (through the Agent) as being necessary or desirable
to enable the Security Agent to perform its functions as security agent.  Each
Lender shall deal with the Security Agent exclusively through the Agent and
shall not deal directly with the Security Agent

 
29.19  
Credit appraisal by the Secured Parties

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Agent, the Mandated Lead Arranger and the Security Agent that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:
 
(a)  
the financial condition, status and nature of each member of the Group;

 
(b)  
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 
(c)  
whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 
(d)  
the adequacy, accuracy and/or completeness of any information provided by the
Agent, the Security Agent, any Party or by any other person under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 
(e)  
the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 
29.20  
Application of proceeds

To the extent that the Agent or the Security Agent receives monies pursuant to
or as a result of any breach of any Finance Document to be applied in
discharging any obligation (whether actual or contingent, present or future) of
any Obligor under any Finance Document, such monies shall be applied in the
order set out in Clause 33.5 (Partial Payments).
 
29.21  
Release of Transaction Security

If the Security Agent, with the approval of the Majority Lenders, shall
determine that all obligations the discharge of which is secured by the Security
Documents have been full and finally discharged and none of the Lenders is under
any commitment, obligation or liability (whether actual or contingent) to make
advances or provide other financial accommodation to the Borrowers under this
Agreement the Security Agent shall release all of the security then held by it,
whereupon each of the Security Agent, the Agent, the Mandated Lead Arranger, the
Lenders and the Obligors shall be released from its obligations hereunder or
under the other Finance Documents (save for those which arose prior to such
winding-up) and Kronos Denmark shall be released from its obligations under the
Finance Documents.
 
29.22  
Reference Banks

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Agent shall (with the
approval of the German Borrower which approval shall not be unreasonably
withheld or delayed) appoint another Lender or an Affiliate of a Lender to
replace that Reference Bank.
 
29.23  
Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
 
 
30.  
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
Subject to the provisions of Clause 19 (Mitigation by the Lenders) no provision
of this Agreement will:
 
(a)  
interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 
(b)  
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 
(c)  
oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 
 
31.  
SHARING AMONG THE FINANCE PARTIES

 
31.1  
Payments to Finance Parties

 
If a Finance Party (a "Recovering Finance Party") receives or recovers any
amount from an Obligor other than in accordance with Clause 33 (Payment
mechanics) or Clause 29.20 (Application of proceeds) and applies that amount to
a payment due under the Finance Documents then:
 
(a)  
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery, to the Agent;

 
(b)  
the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 33 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 
(c)  
the Recovering Finance Party shall, within three Business Days of demand by the
Agent, pay to the Agent an amount (the "Sharing Payment") equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 33.5 (Partial payments).

 
31.2  
Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 33.5 (Partial payments).
 
31.3  
Recovering Finance Party's rights

The Recovering Finance Party will be assigned the claims (or the part thereof)
to which the Sharing Payment is allocated (and the relevant Obligor shall be
liable to the Recovering Finance Party in an amount equal to the Sharing
Payment).
 
31.4  
Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
(a)  
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 31.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the  Sharing Payment (together
with an amount as is necessary to reimburse that Recovering Finance Party for
its proportion of any interest on the Sharing Payment which that Recovering
Finance Party is required to pay); and

 
(b)  
such Recovering Finance Party's rights to an assignment in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing party for the amount so reimbursed and such Recovering Finance Party
shall re-assign to the relevant Finance Party any amount assigned to it by such
Finance Party pursuant to Clause 31.3.

 
31.5  
Exceptions

 
(a)  
This Clause 31 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 
(b)  
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 
(i)  
it notified that other Finance Party of the legal or arbitration proceedings;
and

 
(ii)  
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
 
32.  
THE LENDERS AND THE FRONTING BANK

 
32.1  
Lenders' Indemnity

If any Borrower fails to comply with its obligations under Clause 9.2
(Borrowers' Indemnity to Fronting Banks) the Agent shall make demand on each
Lender for its share of that L/C Amount and, subject to Clause 32.2 (Direct
Participation), each Lender shall indemnify the Fronting Bank for that Lender's
L/C Proportion of the L/C Amount.
 
32.2  
Direct Participation

If any Lender is not permitted (by its constitutional documents or any
applicable law) to comply with Clause 32.1 (Lenders' Indemnity) then that Lender
will not be obliged to comply with Clause 32.1 (Lenders' Indemnity) and shall
instead be deemed to have taken, on the date the Letter of Credit is issued (or
if later, on the date that L/C Proportion is transferred or assigned to such
Lender in accordance with the terms of this Agreement), an undivided interest
and participation in that Letter of Credit in an amount equal to that Lender's
L/C Proportion of that Letter of Credit.  On receipt of demand by the Agent in
accordance with Clause 32.1 (Lenders' Indemnity), each such Lender shall pay to
the Agent (for the account of the Fronting Bank) its L/C Proportion of any L/C
Amount.
 
32.3  
Obligations not Discharged

Neither the obligations of each Lender in this Clause 32 nor the rights, powers
and remedies conferred upon the Fronting Bank by this Agreement or by law shall
be discharged, impaired or otherwise affected by:
 
(a)  
the winding-up, dissolution, administration or re-organisation of the Fronting
Bank, the Borrower or any other person or any change in its status, function,
control or ownership;

 
(b)  
any of the obligations of the Fronting Bank, the Borrower or any other person
under this Agreement, under a Letter of Credit or under any other security taken
in respect of its obligations under this Agreement or under a Letter of Credit
being or becoming illegal, invalid, unenforceable or ineffective in any respect;

 
(c)  
time or other indulgence being granted or agreed to be granted to the Fronting
Bank, the Borrower or any other person in respect of its obligations under this
Agreement, under a Letter of Credit or under any other security;

 
(d)  
any amendment to, or any variation, waiver or release of, any obligation of the
Fronting Bank, the Borrower or any other person under this Agreement, under a
Letter of Credit  or under any other security; and

 
(e)  
any other act, event or omission which, but for this Clause 32.3, might operate
to discharge, impair or otherwise affect any of the obligations of each Lender
in this Agreement contained or any of the rights, powers or remedies conferred
upon any Fronting Bank by this Agreement or by law.

 
The obligations of each Lender in this Agreement contained shall be in addition
to and independent of every other security which the Fronting Bank may at any
time hold in respect of any Letter of Credit.
 
32.4  
Settlement Conditional

Any settlement or discharge between a Lender and the Fronting Bank shall be
conditional upon no security or payment to the Fronting Bank by a Lender or any
other person on behalf of a Lender being avoided or reduced by virtue of any
laws relating to bankruptcy, insolvency, liquidation or similar laws of general
application and, if any such security or payment is so avoided or reduced, the
Fronting Bank shall be entitled to recover the value or amount of such security
or payment from such Lender subsequently as if such settlement or discharge had
not occurred.
 
32.5  
Exercise of Rights

The Fronting Bank shall not be obliged before exercising any of the rights,
powers or remedies conferred upon them in respect of any Lender by this
Agreement or by law:
 
(a)  
to take any action or obtain judgment in any court against the Borrower;

 
(b)  
to make or file any claim or proof in a winding-up or dissolution of the
Borrower; or

 
(c)  
to enforce or seek to enforce any other security taken in respect of any of the
obligations of the Borrower under this Agreement.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 11
ADMINISTRATION
 
 
33.  
PAYMENT MECHANICS

 
33.1  
Payments to the Agent

 
(a)  
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 
(b)  
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the Agent
specifies.

 
33.2  
Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 33.3 (Distributions to an Obligor) and Clause 33.4
(Clawback) and Clause 29.23 (Deduction from amounts payable by the Agent) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days' notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).
 
33.3  
Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 34
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 
33.4  
Clawback

 
(a)  
Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 
(b)  
If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.

 
33.5  
Partial payments

 
(a)  
If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 
(i)  
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
the Agent and the Security Agent under the Finance Documents;

 
(ii)  
secondly, in or towards payment of any demand made by the Fronting Bank in
respect of a payment made or to be made by it under a Letter of Credit;

 
(iii)  
thirdly, in or towards payment pro rata of any accrued interest, commission or
Fronting Bank Fee due but unpaid under this Agreement;

 
(iv)  
fourthly, in or towards payment pro rata of any Outstandings due but unpaid
under this Agreement; and

 
(v)  
fifthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 
(b)  
The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (v) above.

 
(c)  
Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

 
33.6  
No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
33.7  
Business Days

 
(a)  
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 
(b)  
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
33.8  
Currency of account

 
(a)  
Subject to paragraphs (b) to (f) below, the Base Currency is the currency of
account and payment for any sum due from an Obligor under any Finance Document.

 
(b)  
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

 
(c)  
Each payment in respect of a Letter of Credit (including any Cash Collateral in
respect of a Letter of Credit) shall be made in the Base Currency.

 
(d)  
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 
(e)  
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 
(f)  
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 
33.9  
Change of currency

 
(a)  
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 
(i)  
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the German Borrower); and

 
(ii)  
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 
(b)  
If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the German
Borrower) specifies to be necessary, be amended to comply with any generally
accepted conventions and market practice in the Relevant Interbank Market and
otherwise to reflect the change in currency.

 
 
34.  
SET-OFF

 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 
 
35.  
NOTICES

 
35.1  
Communications in writing

 
(a)  
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or telex.

 
(b)  
Any document to be delivered pursuant to Clause 4.1 (Initial conditions
precedent) shall be delivered in original form or a certified copy, certified as
a true and up-to-date copy by an authorised signatory.

 
(c)  
Any Utilisation Request shall be confirmed by letter, although failure to do so
shall not invalidate the original request.

 
35.2  
Addresses

The address, fax number and telex number (and the department or officer, if any,
for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is:
 
(a)  
in the case of each Obligor, that identified with its name below;

 
(b)  
in the case of each Lender and the Fronting Bank, that notified in writing to
the Agent on or prior to the date on which it becomes a Party; and

 
(c)  
in the case of the Agent and the Security Agent, that identified with its name
below,

 
or any substitute address, fax number, telex number or department or officer as
the Party may notify to the Agent (or the Agent may notify to the other Parties,
if a change is made by the Agent) by not less than five Business Days' notice.
 
35.3  
Delivery

 
(a)  
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 
(i)  
if by way of fax, when received in legible form; or

 
(ii)  
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address; or

 
(iii)  
if by way of telex, when despatched, but only if, at the time of transmission,
the correct answerback appears at the start and at the end of the sender's copy
of the notice;

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 35.2 (Addresses), if addressed to that department
or officer.
 
(b)  
Any communication or document to be made or delivered to the Agent or the
Security Agent will be effective only when actually received by the Agent or the
Security Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Agent's or the Security Agent's
signature below (or any substitute department or officer as the Agent shall
specify in writing for this purpose).

 
(c)  
All notices from or to an Obligor shall be sent through the Agent.

 
(d)  
Any communication or document made or delivered to the German Borrower in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 
(e)  
All notices to a Lender or the Fronting Bank from the Security Agent shall be
sent through the Agent.

 
35.4  
Notification of address, fax number and telex number

Promptly upon receipt of notification of an address, fax number and telex number
or change of address, fax number or telex number pursuant to Clause 35.2
(Addresses) or changing its own address, fax number or telex number, the Agent
shall notify the other Parties.
 
35.5  
Electronic communication

 
(a)  
Any communication to be made between the Agent or the Security Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Agent, the Security Agent, the
Fronting Bank and the relevant Lender:

 
(i)  
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 
(ii)  
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 
(iii)  
notify each other of any change to their address or any other such information
supplied by them.

 
(b)  
Any electronic communication made between the Agent or the Security Agent and a
Lender and/or the Fronting Bank will be effective only when actually received in
readable form and in the case of any electronic communication made by a Lender
or the Fronting Bank to the Agent or the Security Agent only if it is addressed
in such a manner as the Agent or the Security Agent shall specify for this
purpose.

 
35.6  
English language

 
(a)  
Any notice given under or in connection with any Finance Document must be in
English.

 
(b)  
All other documents provided under or in connection with any Finance Document
must be:

 
(i)  
in English; or

 
(ii)  
if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 
 
36.  
CALCULATIONS AND CERTIFICATES

 
36.1  
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
36.2  
Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document shall contain reasonable details of the relevant
calculation and is, in the absence of manifest error, prima facie evidence of
the matters to which it relates.
 
36.3  
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 
 
37.  
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
 
38.  
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Secured
Party or the Mandated Lead Arranger, any right or remedy under the Finance
Documents shall operate as a waiver, nor shall any single or partial exercise of
any right or remedy prevent any further or other exercise or the exercise of any
other right or remedy.  The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law.
 
39.  
AMENDMENTS AND WAIVERS

 
39.1  
Required consents

 
(a)  
Subject to Clause 39.2 (Exceptions) and Clause 29.21 (Release of Transaction
Security) any term of the Finance Documents may be amended or waived only with
the consent of the Majority Lenders and the Obligors and any such amendment or
waiver will be binding on all Parties.

 
(b)  
The Agent, or in respect of the Security Documents the Security Agent may
effect, on behalf of any Finance Party, any amendment or waiver permitted by
this Clause.

 
39.2  
Exceptions

 
(a)  
An amendment or waiver that has the effect of changing or which relates to:

 
(i)  
the definition of "Majority Lenders" in Clause 1.1 (Definitions);

 
(ii)  
the definition of "Availability Period";

 
(iii)  
an extension to the date of payment of any amount of principal, interest, fees
or commission under the Finance Documents;

 
(iv)  
a reduction in the Margin, the L/C Commission Rate or a reduction in the amount
of any payment of principal, interest, fees or commission payable;

 
(v)  
an increase in or an extension of any Commitment;

 
(vi)  
a change to the Borrowers or Guarantors;

 
(vii)  
any provision which expressly requires the consent of all the Lenders;

 
(viii)  
Clause 2.2 (Finance Parties' rights and obligations), Clause 21 (Guarantee and
indemnity), Clause 27 (Changes to the Lenders) or this Clause 39;

 
(ix)  
the nature or scope of the Charged Property or the manner in which the proceeds
of enforcement of the Transaction Security are distributed,

 
shall not be made without the prior consent of all the Lenders.
 
(b)  
An amendment or waiver which relates to the rights or obligations of the Agent,
the Security Agent, the Mandated Lead Arranger or the Fronting Bank may not be
effected without the consent of the Agent, the Security Agent, the Mandated Lead
Arranger or the Fronting Bank.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SECTION 12
GOVERNING LAW AND ENFORCEMENT
 
 
40.  
GOVERNING LAW

 
This Agreement is governed by the laws of the Federal Republic of Germany.
 
 
41.  
ENFORCEMENT

 
41.1  
Jurisdiction of German courts

 
(a)  
The courts of Frankfurt am Main have exclusive jurisdiction to settle any
dispute arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
"Dispute").

 
(b)  
The Parties agree that the courts of Frankfurt am Main are the most
appropriate  and convenient courts to settle Disputes and accordingly no Party
will argue to the contrary.

 
(c)  
This Clause 41.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction.  To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.

 
41.2  
Service of process

Without prejudice to any other mode of service allowed under any relevant law,
each Obligor:
 
(a)  
irrevocably appoints the German Borrower as its agent for service of process in
relation to any proceedings before the German courts in connection with any
Finance Document; and

 
(b)  
agrees that failure by a process agent to notify the relevant Obligor of the
process will not invalidate the proceedings concerned.

 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.
 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SCHEDULE 1
 
The Original Lenders
 


 
Name of Original Lender
Commitment
Deutsche Bank Luxembourg S.A.
EUR 14,000,000.00
Commerzbank Aktiengesellschaft, Filiale Köln
EUR 14,000,000.00
Den norske Bank ASA, Filiale Deutschland
EUR 14,000,000.00
Dexia Bank Belgium NV/SA
EUR 14,000,000.00
KBC Bank NV
EUR 14,000,000.00
Dresdner Bank AG in Köln
EUR
10,000,000.00                                                                           
 
EUR 80,000,000.00                  



 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SCHEDULE 2
 
Conditions Precedent
 
1.  
Corporate documents

 
(a)  
A copy of the constitutional documents of each Obligor and Kronos Denmark.

 
(b)  
A copy of a resolution of the board of directors or the shareholders of each
Obligor and Kronos Denmark (as applicable):

 
(iii)  
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 
(iv)  
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 
(v)  
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 
(c)  
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (b) above.

 
(d)  
A copy of a resolution signed by all the holders of the issued shares in each
Guarantor, approving the terms of, and the transactions contemplated by, the
Finance Documents to which the Guarantor is a party provided that the resolution
signed by all the holders of the issued shares in the Belgian Guarantor shall be
limited to the provisions to be approved pursuant to article 556 of the Belgian
Companies Code.

 
(e)  
A certificate of each Obligor (signed by a director) confirming that borrowing
or guaranteeing, as appropriate, the Total Commitments would not cause any
borrowing, guaranteeing or similar limit binding on such Obligor to be exceeded.

 
(f)  
A certificate of an authorised signatory of the relevant Obligor and Kronos
Denmark certifying that each copy document relating to it specified in this
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 
2.  
Accounts and Reports

 
(a)  
The Original Financial Statements of each Obligor.

 
(b)  
The Structure Chart

 
3.  
Other financing documents

 
(a)  
Evidence that the Senior Notes have been issued and that provision has been made
for the net proceeds of such notes to be used, inter alia, for the redemption by
an Affiliate of the Parent of its outstanding 11.75 per cent. notes with the
effect that, following such redemption, the second-tier mirror note of the
Parent will be deemed repaid in full.

 
(b)  
Evidence that all existing Financial Indebtedness of the Group (other than
Permitted Financial Indebtedness) has been or will be repaid prior to or upon
the first Utilisation Date.

 
(c)  
Evidence that all cash management systems which were provided by or through the
Parent on behalf of the members of Group have been terminated and that any new
cash management systems which are required in respect of the members of the
Group are now provided by or through the German Borrower.

 
4.  
Security and priority documents

 
(a)  
The duly executed Security Documents granting, evidencing or pursuant to which
the Transaction Security will be granted, including:

 
(i)  
global assignment agreements or the equivalent thereto relating to trade and
intra-group receivables by the German Borrower, the Belgian Borrower and the
Norwegian Borrowers which assignment agreements shall in the case of the German
Borrower and the Belgian Borrower secure the obligations of each of the Obligors
and shall in the case of the Norwegian Borrowers secure (i) the obligations of
the two Norwegian Borrowers and (ii) the obligations of those Obligors other
than the Norwegian Borrowers but only to the extent which is permitted under the
Companies Act 1997 Section 8-7;

 
(ii)  
security transfer agreements or the equivalent thereto relating to stock in
trade by the German Borrower, the Belgian Borrower and the Norwegian Borrowers
which security transfer agreements shall in the case of the German Borrower and
the Belgian Borrower secure the obligations of each of the Obligors and shall in
the case of the Norwegian Borrower secure (i) the obligations of the two
Norwegian Borrowers and (ii) the obligations of those Obligors other than the
Norwegian Borrowers but only to the extent which is permitted under the
Companies Act 1997 Section 8-7;

 
(iii)  
a pledge agreement or the equivalent thereto in respect of all of the shares in
the Norwegian Guarantor held by the Danish Guarantor from time to time; and

 
(b)  
A duly executed copy of the Subordination Agreement in respect of the
liabilities of the German Borrower to the Parent under a promissory note and any
other Intra-Group Loan.

 
5.  
Legal opinions

 
(a)  
A legal opinion of Clifford Chance Pünder, legal advisers to the Mandated Lead
Arranger and the Agent in Germany, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

 
(b)  
A legal opinion of Bugge, Arentz-Hansen & Rasmussen, advisers to the Mandated
Lead Arranger and the Agent in Norway, substantially in the form distributed to
the Original Lenders prior to signing this Agreement.

 
(c)  
A legal opinion of Clifford Chance Pünder, advisers to the Mandated Lead
Arranger and the Agent in Belgium, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

 
(d)  
A legal opinion of Gorrissen Federspiel Kierkegaard, advisers to the Mandated
Lead Arranger and the Agent in Denmark, substantially in the form distributed to
the Original Lenders prior to signing this Agreement.

 
(e)  
A legal opinion of Meilicke Hoffman & Partner, advisers to the Obligors in
Germany, substantially in the form distributed to the Original Lenders prior to
signing this Agreement.

 
6.  
Other documents and evidence

 
(a)  
A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the German
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability in the Relevant Jurisdiction of any Finance Document.

 
(b)  
Evidence that the Belgian Borrower has provided Clifford Chance Pünder, advisers
to the Mandated Lead Arranger and the Agent in Belgium, with the funds necessary
to pay the registration costs in respect of the floating charge to be executed
by the Belgian Borrower.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SCHEDULE 3
 
Utilisation Request
 


 
From:             [Borrower]
 
To:              [Agent]
 
Dated:
 
Dear Sirs
 
[Borrowers] – [                  ] Facility Agreement
 
dated [                   ] (the "Agreement")
 
1.  
We refer to the Agreement.  This is a Utilisation Request.  Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 
2.  
We wish [to borrow a Loan/the Fronting Bank to issue a Letter of Credit] on the
following terms:

 
 
Proposed Utilisation Date:
[·] (or, if that is not a Business Day, the next Business Day)

 
Currency of Loan:                                [·]
 
[Currency of Letter of Credit: Euro]
 
Amount:                                                [·] or, if less, the
Available Facility
 
Interest Period:                                     [·]
 
[Expiry Date]:                                        [·]
 
3.  
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 
4.  
[The proceeds of this Loan should be credited to [account]./The Letter of Credit
should be issued in favour of [name of recipient] in the form attached and
delivered to the recipient at [address of recipient].  The purpose of its issue
is [·].]

 
5.  
We confirm that the Repeating Representations are true.

 
6.  
This Utilisation Request is irrevocable.

 
Yours faithfully
 


 
…………………………………
 
authorised signatory for
 
[name of relevant Borrower]
 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SCHEDULE 4
 
Mandatory Cost Formulae
 
1.  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the "Additional Cost Rate")
for each Lender, in accordance with the paragraphs set out below.  The Mandatory
Cost will be calculated by the Agent as a weighted average of the Lenders'
Additional Cost Rates (weighted in proportion to the percentage participation of
each Lender in the relevant Loan) and will be expressed as a percentage rate per
annum.

 
3.  
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent.  This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender's participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4.  
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 
(c)  
in relation to a sterling Loan:

 
AB + C(B - D) + E x 0.01 per cent. per annum
            
(d)  
in relation to a Loan in any currency other than sterling:

 
          E  x  01      per cent. per annum
          300
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
sub-clause 12.2.1 of Clause 12.2 (Default interest)) payable for the relevant
Interest Period on the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the Agent on
interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

 
5.  
For the purposes of this Schedule:

 
(a)  
"Eligible Liabilities" and "Special Deposits" have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
(b)  
"Fees Rules" means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
(c)  
"Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
(d)  
"Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.  
If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 
8.  
Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate.  In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

 
(a)  
the jurisdiction of its Facility Office; and

 
(b)  
any other information that the Agent may reasonably require for such purpose.

 
Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.
 
9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Agent based upon the information supplied to it pursuant to paragraphs 7 and
8 above and on the assumption that, unless a Lender notifies the Agent to the
contrary, each Lender's obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 
10.  
The Agent shall have no liability to any person if such determination results in
an Additional Cost Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

 
11.  
The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

 
12.  
Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 
13.  
The Agent may from time to time, after consultation with the German Borrower and
the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 


 


 


 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SCHEDULE 5
 
Form of Transfer Certificate
 
To:           [Agent] and [Security Trustee]
 
From:
[Existing Lender] (the "Existing Lender") and [New Lender] (the "New Lender")

 
Date:           [           ]
 
[Borrowers] – [●] Facility Agreement
 
dated [●] (the "Agreement")
 
1.  
We refer to the Agreement.  This is a Transfer Certificate. Terms defined in
the  Agreement have the same meaning in this Transfer Certificate unless given
another meaning in this Transfer Certificate.

 
2.  
The Existing Lender (i) confirms that the details in the schedule hereto under
the heading "Existing Lender's Participation in the Facility" and "Loans"
accurately summarises its participation in the Agreement and the Interest Period
of any existing Loans and (ii) requests the New Lender to accept and procure the
transfer by assignment and assumption to the New Lender of the Portion
Transferred (specified in the schedule hereto) of its Commitment and/or its
participation in such Loan(s) by counter-signing and delivering this Transfer
Certificate to the Agent at its address for the service of notices specified in
the Agreement.

 
3.  
The New Lender hereby requests the Agent to accept this Transfer Certificate as
being delivered to the Agent pursuant to and for the purposes of Clause 27
(Changes to the Lenders) of the Agreement so as to take effect in accordance
with the terms thereof on the Transfer Date or on such later date as may be
determined in accordance with the terms thereof.

 
4.  
The New Lender confirms that it has received a copy of the Agreement together
with such other information as it has required in connection with this
transaction and that it has not relied and will not hereafter rely on the
Existing Lender to check or enquire on its behalf into the legality, validity,
effectiveness, adequacy, accuracy or completeness of any such information and
further agrees that it has not relied and will not rely on the Existing Lender
to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Obligors or Kronos
Denmark.

 
5.  
The New Lender hereby undertakes with the Existing Lender and each of the other
parties to the Agreement that it will perform in accordance with their terms all
those obligations which by the terms of the Agreement will be assumed by it
after delivery of this Transfer Certificate to the Agent and satisfaction of the
conditions (if any) subject to which this Transfer Certificate is expressed to
take effect. The New Lender further undertakes to promptly and duly execute an
accession document to any Finance Document if so contemplated by such Finance
Document.

 
6.  
The Existing Lender makes no representation or warranty and assumes no
responsibility with respect to the legality, validity, effectiveness, adequacy
or enforceability of the Agreement, the other Finance Documents or, in any case,
any document relating thereto and assumes no responsibility for the financial
condition of the Obligors or Kronos Denmark or for the performance and
observance by the Obligors or Kronos Denmark of any of its obligations under the
Agreement, the other Finance Documents or, in any case, any document relating
thereto and any and all such conditions and warranties, whether express or
implied by law or, in any case, otherwise, are hereby excluded.

 
7.  
The Existing Lender hereby gives notice that nothing herein or in the Agreement
or the other Finance Documents (or, in any case, any document relating thereto)
shall oblige the Existing Lender to (a) accept a re-transfer from the New Lender
of the whole or any part of its rights, benefits and/or obligations under the
Facilities Agreement or the other Finance Documents transferred pursuant hereto
or (b) support any losses directly or indirectly sustained or incurred by the
New Lender for any reason whatsoever including the non-performance by an Obligor
or Kronos Denmark or any other party to the Agreement or the other Finance
Documents (or, in any case, any document relating thereto) of its obligations
under any such document. The New Lender hereby acknowledges the absence of any
such obligation as is referred to in (a) or (b) above.

 
8.  
The Existing Lender and the New Lender hereby agree that the benefit of the
guarantees and indemnities granted pursuant to Clause 21 (Guarantee and
Indemnity) of the Agreement and the benefit of each of the Security Documents
shall be transferred to the New Lender following a transfer pursuant to this
Transfer Certificate.

 
9.  
The New Lender hereby expressly consents to the declarations of the Security
Agent made on behalf and in the name of the New Lender as Future Pledgee (as
such term is defined in the Security Documents, being pledges which are governed
by German law) in such Security Documents.  The New Lender confirms that it is
aware of the content of such Security Documents.

 
10.  
This Transfer Certificate and the rights, benefits and obligations of the
parties hereunder shall be governed by and construed in accordance with German
law.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 




 
THE SCHEDULE
 
1. Existing Lender:
   
2. New Lender:
   
3. Transfer Date:
   
4. New Lender’s Participation in the Facility:
   
    Existing Lender’s Commitment
 
Portion Transferred
5. Loans:
   
      Amount of Existing Lender’s Participation
Interest Period
Portion Transferred
     
[Existing Lender]
[New Lender]
 
By:
By:
 
Date:
Date:
 



 


 


 


 


 


 


 


 


Germany-#287610-v2 NEW/NEW
 
 
 

 




 
Administrative Details of New Lender
 
Address:
 


 
Contact Name:
 
Account for Payments:
 
Fax:
 
Telephone:
 
e-mail address:
 
______________________________________________________________________
 


 


 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SCHEDULE 6
 
Form of Compliance Certificate
 
Part I
 


 


 
To:           [·] as Agent
 
From:           [Parent/Obligor]
 
Dated:
 
Dear Sirs
 
[Borrowers] – [·] Facility Agreement
 
dated [·] (the "Agreement")
 
1.  
We refer to the Agreement.  This is a Compliance Certificate.  Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 
2.  
The German Borrower, also on behalf of the other Borrowers, confirms that the
financial conditions as set out in Clause 24.2 have been complied with.

 
3.  
The German Borrower, also on behalf of the other Borrowers, confirms that no
Default is continuing. *

 


 
Signed:                      …............                                           …............
 
Chief Executive                                           Director
Officer/Chief Financial                                           of
Officer                                                      German Borrower





--------------------------------------------------------------------------------

 
 
* If this statement cannot be made, the certificate should identify any Default
this is continuing and the steps, if any, being taken to remedy it.

 


Germany-#287610-v2 NEW/NEW
 
 
 

 


Part II of Schedule 6
 
Illustrative Report on Compliance with Contractual Provisions Based Solely
on Audit - No Knowledge of Default
 




 
 
[PricewaterhouseCoopers LLP Office Letterhead]

 
                                              Report of Independent Accountants
 


 
To Deutsche Bank Luxembourg S.A. as Agent on its own behalf and on behalf of the
Finance Parties.
 


 
We have audited, in accordance with auditing standards generally accepted in the
United States of America, the consolidated balance sheet of Kronos
International, Inc. and Subsidiaries as of December 31, 200_ and the related
consolidated statements of income, comprehensive income, redeemable preferred
stock, profit participation certificates, common stockholder’s equity and cash
flows for the year then ended, and have issued our report thereon dated ______.
 
In connection with our audit, nothing came to our attention that caused us to
believe that the terms, covenants, provisions, or conditions of Section 24.2 of
the Facility Agreement dated [    ] between, inter alios, Kronos Titan GmbH &
Co. OHG as borrower and Deutsche Bank Luxembourg S.A. as Agent and Security
Agent (“the Agreement”), insofar as they relate to accounting matters, have not
been complied with. However, our audit was not directed primarily toward
obtaining knowledge of such noncompliance.
 
This report is intended solely for the information and use of the board of
directors and management of the Company and Deutsche Bank Luxembourg S.A. as
Agent on its own behalf and on behalf of the Finance Parties (as defined in the
Agreement) and is not intended to be and should not be used by anyone other than
these specified parties.
 


 
[PricewaterhouseCoopers LLP (signed)]
 
[Date of Report on Audited Financial Statements]
 


 


Germany-#287610-v2 NEW/NEW
 
 
 

 




 
SCHEDULE 7
 
Existing Security
 
Name of Obligor
Security
Total Principal Amount of Indebtedness Secured
Kronos Europe S.A./N.V.
Cash deposit
Fortis Bank €2,060,787 Line of Credit with €1,569,582.66 outstanding under
letters of guaranty
Titania A/S
Front-end wheel loader Le Tourneau L 1100
Capital lease agreement dated November 7, 2000 with Elcon.  Current balance
is  NOK9,731,000
Titania A/S
Caterpillar Truck 789C
Capital lease agreement dated April 17, 2001 with Elcon.  Current balance
is  NOK8,932,000



 


 


Germany-#287610-v2 NEW/NEW
 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8
 
Existing Financial Indebtedness
 
 
1.  
Note payable by Kronos Norge A/S to Den norske Bank in the amount of
NOK200,000,000.  Current balance is  NOK200,000,000.

 
 
2.  
Note payable by Kronos Titan GmbH & Co. OHG to Kronos International, Inc. dated
December 30, 1998 in the amount of DEM350,000,000.  Current balance
is  €59,112,425

 
 
3.  
Note payable by Kronos Titan GmbH & Co. OHG to Kronos International, Inc. dated
December 29, 1999 in the amount of DEM50,222,500. Current balance
is  €25,678,357

 
 
4.  
Non-current payable by Kronos Titan GmbH & Co. OHG to Kronos Titan
Unterstützungskasse GmbH (Support Fund). Current balance is €1,073,713.

 
 
5.  
Titania A/S capital lease agreement dated November 7, 2000 with  Elcon for
front-end wheel loader Le Tourneau L 1100. Current balance is  NOK9,731,000.

 
 
6.  
Titania A/S capital lease agreement dated April 17, 2001 with  Elcon for
Caterpillar Truck 789C. Current balance is  NOK8,932,000.

 
 
7.  
€2,060,787 line of credit from Fortis Bank extended to Kronos Europe S.A./N.V.
secured by a proxy for a floating charge agreement. Two letters of guaranty are
issued and outstanding under the line of credit to OVAM (Openbare
Afvalstoffenmaatschappij voor het Vlaamse Gewest) in the amount of €804,288.65
and €765,294.01.

 
 
8.  
NOK10,000,000 overdraft line of credit from Den norske Bank for the benefit of
Kronos Norge A/S, Titania A/S and Kronos Titan A/S.

 


 


 


Germany-#287610-v2 NEW/NEW
 
 
 

 


SCHEDULE 9
 
Timetables
 
Part I
 
Loans
 

 
Loans in euro
Loans in sterling
Loans in other currencies
Agent notifies the relevant Borrower if a currency is approved as an Optional
Currency in accordance with Clause 4.3 (Conditions relating to Optional
Currencies)
-
U – 4
U – 4
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)
U – 3
10.00 am
U – 4
10.00 am
U – 4
10.00 am
Agent determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Lenders' and Fronting Bank participation)
and notifies the Lenders of the Loan in accordance with Clause 5.4 (Lender's
participation)
 
-
U – 3
11.00 am
U – 3
11.00 am
Agent receives a notification from a Lender under Clause 6.2 (Unavailability of
a currency)
 
-
U – 2
10.00 am
U – 2
10.00 am
Agent gives notice in accordance with Clause 6.2 (Unavailability of a currency)
-
U - 2
11.00 am
U - 2
11.00 am
LIBOR or EURIBOR is fixed
Quotation Day as of 11:00 a.m. London time in respect of LIBOR and as of 11.00
a.m. Brussels time in respect of EURIBOR
Quotation Day as of 11:00 a.m. London time
Quotation Day as of 11:00 a.m. London time



 


 



--------------------------------------------------------------------------------

 
  "U" = Utilisation Date.


Germany-#287610-v2 NEW/NEW
 
 
 

 


Part II
 
Letters of Credit
 


 

 
Letters of Credit
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)
U-3
9.30am
Agent notifies the Lenders of the Letter of Credit in accordance with Clause 5.4
(Lenders' and Fronting Bank participation).
U-2
noon



 


 


 


 


 


 


 


 


 


 


 
"U" = date of utilisation
 
"U - X" = X Business Days prior to date of utilisation
 


Germany-#287610-v2 NEW/NEW
 
 
 

 



SCHEDULE 10
 
Form of Combining Schedule
 
Schedule 10 outlines the form in which the combining financial information of
the Parent is to be presented.
 


 


 

Germany-#287610-v1 NEW/NEW
 
 
 

 

SCHEDULE 11
 
Form of Confidentiality Undertaking
 
[Letterhead of Potential Purchaser/Purchaser's agent/broker]
 
To:
 
 
 
 
 
 
[insert name of Potential Seller/Seller's agent/broker]



 
Re:           The Agreement
 
 
Borrowers:
Date: 
Amount:
Agent:
 
 



 
Dear Sirs
 
We are considering [acquiring]1 /[arranging the acquisition of]2 an interest in
the Agreement (the "Acquisition").  In consideration of you agreeing to make
available to us certain information, by our signature of this letter we agree as
follows (acknowledged and agreed by you by your signature of a copy of this
letter):
 
1.  
Confidentiality Undertaking  We undertake (a) to keep the Confidential
Information confidential and not to disclose it to anyone except as provided for
by paragraph 2 below and to ensure that the Confidential Information is
protected with security measures and a degree of care that would apply to our
own confidential information, (b) to use the Confidential Information only for
the Permitted Purpose, (c) to use all reasonable endeavours to ensure that any
person to whom we pass any Confidential Information (unless disclosed under
paragraph 2[(c)/(d)]3 below) acknowledges and complies with the provisions of
this letter as if that person were also a party to it, and (d) not to make
enquiries of any member of the Group or any of their officers, directors,
employees or professional advisers relating directly or indirectly to the
Acquisition.

 
2.  
Permitted Disclosure  You agree that we may disclose Confidential Information:

 
(a)  
to members of the Purchaser Group and their officers, directors, employees and
professional advisers to the extent necessary for the Permitted Purpose and to
any auditors of members of the Purchaser Group;

 
 
[(b)
subject to the requirements of the Agreement, in accordance with the Permitted
Purpose so long as any prospective purchaser has delivered a letter to us in
equivalent form to this letter;] 2

 
 
[(b/c)] 3subject to the requirements of the Agreement, to any person to (or
through) whom we assign or transfer (or may potentially assign or transfer) all
or any of the rights, benefits and obligations which we may acquire under the
Agreement or with (or through) whom we enter into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Agreement or any Borrower or any
member of the Group so long as that person has delivered a letter to us in
equivalent form to this letter; and

 
 
[(c/d)] 3(i) where requested or required by any court of competent jurisdiction
or any competent judicial, governmental, supervisory or regulatory body, (ii)
where required by the rules of any stock exchange on which the shares or other
securities of any member of the Purchaser Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Purchaser Group.

 
3.  
Notification of Required or Unauthorised Disclosure We agree (to the extent
permitted by law) to inform you of the full circumstances of any disclosure
under paragraph 2[(c)/(d)]3 or upon becoming aware that Confidential Information
has been disclosed in breach of this letter.

 
4.  
Return of Copies  If you so request in writing, we shall return all Confidential
Information supplied by you to us and destroy or permanently erase all copies of
Confidential Information made by us and use all reasonable endeavours to ensure
that anyone to whom we have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that we or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body or in
accordance with internal policy, or where the Confidential Information has been
disclosed under paragraph 2[(c)/(d)] 3 above.

 
5.  
Continuing Obligations  The obligations in this letter are continuing and, in
particular, shall survive the termination of any discussions or negotiations
between you and us.  Notwithstanding the previous sentence, the obligations in
this letter shall cease (a) if we become a party to or otherwise acquire (by
assignment or sub-participation) an interest, direct or indirect, in the
Agreement or (b) twelve months after we have returned all Confidential
Information supplied to us by you and destroyed or permanently erased all copies
of Confidential Information made by us (other than any such Confidential
Information or copies which have been disclosed under paragraph 2 above (other
than sub-paragraph 2(a)) or which, pursuant to paragraph 4 above, are not
required to be returned or destroyed).

 
6.  
No Representation; Consequences of Breach, etc  We acknowledge and agree that:

 
(a)  
neither you, [nor your principal]4 nor any member of the Group nor any of your
or their respective officers, employees or advisers (each a "Relevant Person")
(i) make any representation or warranty, express or implied, as to, or assume
any responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by you or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by you or be otherwise liable to us or any other person in
respect to the Confidential Information or any such information;

 
(b)  
you [or your principal]4 or members of the Group may be irreparably harmed by
the breach of the terms hereof and damages may not be an adequate remedy; each
Relevant Person may be granted an injunction or specific performance for any
threatened or actual breach of the provisions of this letter by us;

 
(c)  
you or members of the Group shall be entitled to exercise any rights at law or
in equity in respect of any breach of the terms hereof;and

 
(d)  
the members of the Group are expressly made third party beneficiaries of this
letter, may enforce its terms and recover damages for any breach.

 
7.  
No Waiver; Amendments, etc  This letter sets out the full extent of our
obligations of confidentiality owed to you in relation to the information the
subject of this letter.  No failure or delay in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise of any right, power or privilege preclude any further exercise
thereof or the exercise of any other right, power or privileges hereunder.  The
terms of this letter and our obligations hereunder may only be amended or
modified by written agreement between us.

 
8.  
Inside Information  We acknowledge that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation relating to
insider dealing and we undertake not to use any Confidential Information for any
unlawful purpose.

 
9.  
Nature of Undertakings  The undertakings given by us under this letter are given
to you and (without implying any fiduciary obligations on your part) are also
given for the benefit of [your principal,]1 any Borrower and each other member
of the Group.

 
10.  
Governing Law and Jurisdiction  This letter (including the agreement constituted
by your acknowledgment of its terms) shall be governed by and construed in
accordance with the laws of the Federal Republic of Germany and the parties
submit to the non-exclusive jurisdiction of the courts of Frankfurt am Main.

 
11.  
Definitions  In this letter (including the acknowledgement set out below) terms
defined in the Agreement shall, unless the context otherwise requires, have the
same meaning and:

 
"Confidential Information" means any information relating to any Borrower, the
Group, the Agreement and/or the Acquisition provided to us by you or any of our
affiliates or advisers, in whatever form, and includes information given orally
and any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by us
before the date the information is disclosed to us by you or any of your
affiliates or advisers or is lawfully obtained by us thereafter, other than from
a source which is connected with the Group and which, in either case, as far as
we are aware, has not been obtained in violation of, and is not otherwise
subject to, any obligation of confidentiality;
 
"Group" means any Borrower and each of its holding companies and subsidiaries
and each subsidiary of each of its holding companies;
 
"Permitted Purpose" means [subject to the terms of this letter, passing on
information to a prospective purchaser for the purpose of]2 considering and
evaluating whether to enter into the Acquisition; and
 
"Purchaser Group" means us, each of our holding companies and subsidiaries and
each subsidiary of each of our holding companies.
 
Please acknowledge your agreement to the above by signing and returning the
enclosed copy.
 
Yours faithfully
 
.................................
 
For and on behalf of
[Potential Purchaser/Purchaser's agent/broker]


To:           [Potential Purchaser/Purchaser's agent/broker]
We acknowledge and agree to the above:
 
...................................
 
For and on behalf of
[Seller/Seller's agent/broker]


 


 


 


 


 


 


 


 


 


 


 
 1
delete if purchaser is acting as broker or agent.

 
2
delete if potential purchaser is acting as principal.

 
3
delete as applicable

 
4
delete if letter is addressed to the Seller rather than the Seller's broker or
agent.

 


 


 


 



--------------------------------------------------------------------------------

 

Germany-#287610-v1 NEW/NEW
 
 
 

 

SCHEDULE 12
 
Form of Letter of Credit
 
From:  [insert name of Fronting Bank]
 
Beneficiary:  [insert name of beneficiary]
 
Letter of Credit No.:
 


 
Gentlemen:
 
By order and for the account of our client, [insert name of applicant]
(hereinafter referred to as the "Client"), we hereby open our irrevocable Letter
of Credit No. [·], (the "Letter of Credit") in favour of [insert name of
beneficiary] (the "Beneficiary") for an amount not to exceed the amount set out
below:
 
EUR [·]*
 
effective immediately and expiring at the counters of [insert name and address
of Fronting Bank] or such other office as may we advise you from time to time
(the "Office"), on [·], but not later than [insert date and time] (the
"Expiration Date").
 
Funds under this Letter of Credit are available to you [two] Business Days after
presentation of a sight draft, drawn on us, accompanied by written and dated
statement, purportedly signed by the authorised officer of the Beneficiary,
stating:
 
"We are drawing the amount of [EUR] [·]* because (i) such amount is due and
payable under [·] dated [·] from the Client to the Beneficiary and (ii) the
Client has failed to pay such amount when due."
 
We agree to honour any drawing demand, which, on the face of the documents
submitted to us, complies with the requirements contained herein and agree that
we shall not be entitled or required to independently determine or investigate
the accuracy or existence of any of the facts or circumstances set forth in the
Beneficiary’s drawing demand as submitted to us.
 
This letter of credit shall not be transferable.
 
Only one drawing is allowed under this Letter of Credit.
 
The available amount under this Letter of Credit will be automatically reduced,
without amendment, upon our receipt of written instructions, jointly signed by
both the Beneficiary and the applicant of this Letter of Credit, indicating the
approved amount of reduction.
 
We hereby agree to honour the drawing demand under and in compliance with the
terms and conditions of this Letter of Credit if presented, as specified, at our
Office on or before the Expiration Date.
 
Should you have occasion to communicate with us regarding this Letter of Credit,
please direct your correspondence to [insert name and address of Fronting Bank],
making specific mention of the Letter of Credit number indicated above.
 
Except as far as otherwise expressly stated herein, this Letter of Credit is
subject to [the Uniform Customs and Practice for Documentary Credits (1993
Revision) (the "UCP"), International Chamber of Commerce, Publication No. 500,
and as to matters not governed by the UCP, shall be governed by and construed in
accordance with the laws of [·]].
 


 
[insert name of Fronting Bank]
 


 
_________________________
Authorised Signatory
 


 
_________________________
Authorised Signatory
 


 


 



--------------------------------------------------------------------------------

 
*
[insert amount in Euros]

 

Germany-#287610-v1 NEW/NEW
 
 
 

 

SCHEDULE 13
 
Form of Auditor's Report
 
ILLUSTRATIVE REPORT ON CONSOLIDATING INFORMATION ACCOMPANYING
 
the Consolidated Financial Statements
 


 
Separate Report Accompanying Standard Audit Report
 


 
 
[PricewaterhouseCoopers LLP Office Letterhead]

 


 
Report of Independent Accountants
 
on Accompanying Consolidating Information
 


 
To Board of Directors and Common Stockholder of Kronos International, Inc.:
 


 
The report on our audit of the consolidated financial statements of Kronos
International, Inc. and Subsidiaries as of December 31, 200_ and for the year
then ended appears on page __ of this document.  That audit was conducted for
the purpose of forming an opinion on the consolidated financial statements taken
as a whole.  The consolidating information as set out in the attached schedule
is presented for purposes of additional analysis of the consolidated financial
statements rather than to present the financial position, results of operations
and cash flows of the individual companies. Accordingly, we do not express an
opinion on the financial position, results of operations and cash flows of the
individual companies. However, the consolidating information has been subjected
to the auditing procedures applied in the audit of the consolidated financial
statements and, in our opinion, is fairly stated in all material respects in
relation to the consolidated financial statements taken as a whole.
 


 
[PricewaterhouseCoopers LLP (signed)]
 
[Date]
 



 
EXECUTION PAGE
 
The Borrowers
 
KRONOS TITAN GMBH & CO. OHG
 
By: Dr. Ulrich Fiand                                                      Volker
Roth
 
Address:                      Peschstraße 5
 
51373 Leverkusen
 
Germany
 
Tel:                      +49 214 3562201
 
Fax:                      +49 214 42162
 
E-mail:                                volker.roth@nli-usa.com
 
Attention of:                      Volker Roth - Financial Controller
 


 
KRONOS EUROPE S.A./N.V.
 
By: Erik van der Auwera
 
Address:                      Langerbruggekaai 10
 
B 9000 Gent
 
Belgium
 
Tel:                      +32 925 40341
 
Fax:                      +32 925 36553
 
E-mail:                                Erik.VanderAuwera@nli-usa.com
 
Attention of:                      Erik Van Der Auwera
 


 
KRONOS TITAN AS
 
By: Terje Karlsen
 
Address:                      Titangaten 1
 
Fredrikstad Ostfold
 
Norway
 
Tel:                      +47 69 30 9020
 
Fax:                      +47 69 30 9001
 
E-mail:                                Terje.Karlsen@nli-usa.com,
Terje.Haglund@nli-usa.com
 
Attention of:                      Terje Haglund - Financial Controller / Terje
Karlsen - Manager
 


 
TITANIA AS
 
By: Terje Karlsen
 
Address:                      Titangaten 1
 
Fredrikstad Ostfold
 
Norway
 
Tel:                      +47 69 30 9020
 
Fax:                      +47 69 30 9001
 
E-mail:                                Terje.Karlsen@nli-usa.com,
Terje.Haglund@nli-usa.com
 
Attention of:                      Terje Haglund - Financial Controller / Terje
Karlsen - Manager
 


 
The Guarantors
 
KRONOS TITAN GMBH & CO. OHG
 
By: Dr. Ulrich Fiand                                                      Volker
Roth
 
Address:                      Peschstraße 5
 
51373 Leverkusen
 
Germany
 
Tel:                      +49 214 3562201
 
Fax:                      +49 214 42162
 
E-mail:                                volker.roth@nli-usa.com
 
Attention of:                      Volker Roth - Financial Controller
 


 
KRONOS EUROPE S.A./N.V.
 
By: Erik van der Auwera
 
Address:                      Langerbruggekaai 10
 
B 9000 Gent
 
Belgium
 
Tel:                      +32 925 40341
 
Fax:                      +32 925 36553
 
E-mail:                                Erik.VanderAuwera@nli-usa.com
 
Attention of:                      Erik Van Der Auwera
 


 
KRONOS NORGE AS
 
By: Terje Karlsen
 
Address:                      Titangaten 1
 
Fredrikstad Ostfold
 
Norway
 
Tel:                      +47 69 30 9020
 
Fax:                      +47 69 30 9001
 
E-mail:                                Terje.Karlsen@nli-usa.com,
Terje.Haglund@nli-usa.com
 
Attention of:                      Terje Haglund - Financial Controller / Terje
Karlsen - Manager
 


 
Kronos Denmark
 
KRONOS DENMARK APS
 
By: Volker Roth
 
Address:                      Hanne Vielsens Vej 10
 
2840 Holte
 
Denmark
 
Tel:                      +49 69 214 356 2201
 
Fax:                      +49 214 42 162
 
E-mail:                                volker.roth@nli-usa.com
 
Attention of:                      Volker Roth
 


 
The Mandated Lead Arranger
 
DEUTSCHE BANK AG
 
By: Olivier Cébelieu                                                      Mark
van den Arend
 
Address:                      Taunusanlage 12
 
60325 Frankfurt
 
Tel:                      +49 69 910 32426/32423
 
Fax:                      +49 69 910 38793/32427
 
E-mail:                                mark-van-den.arend@db.com;
ralph-dieter.vogel@db.com
 
Attention of:                      Mark van den Arend; Ralph-Dieter Vogel
 


 
The Agent
 
DEUTSCHE BANK LUXEMBOURG S.A.
 
By: Christoph Koch
 
Address:                      2, Boulevard Konrad Adenauer
 
L-1115 Luxembourg
 
Tel:                      +352 421 22331/329
 
Fax:                      +352 421 22287
 
E-mail:                                christoph.koch@db.com; inge.palzer@db.com
 
Attention of:                      Christoph Koch; Inge Palzer
 


 
The Security Agent
 
DEUTSCHE BANK LUXEMBOURG S.A.
 
By: Christoph Koch
 
Address:                      2, Boulevard Konrad Adenauer
 
L-1115 Luxembourg
 
Tel:                      +352 421 22 331/329
 
Fax:                      +352 421 22 287
 
E-mail:                                christoph.koch@db.com; inge.palzer@db.com
 
Attention of:                      Christoph Koch/Inge Palzer
 


 
The Lenders
 
DEUTSCHE BANK LUXEMBOURG S.A.
 
By: Christoph Koch
 
Address:                      2, Boulevard Konrad Adenauer
 
L-1115 Luxembourg
 
Tel:                      +352 421 22 331/329
 
Fax:                      +352 421 22 287
 
E-mail:                                christoph.koch@db.com; inge.palzer@db.com
 
Attention of:                      Christoph Koch/Inge Palzer
 


 
COMMERZBANK AKTIENGESELLSCHAFT, FILIALE KÖLN
 
By: Christoph Koch
 
Address:                      Unter Sachsenhausen 21-27
 
D-50667 Köln
 
Tel:                      +49 221 143 2441/2444
 
Fax:                      +49 221 143 2196
 
E-mail:                                peter.manger@commerzbank.com;
stefan.leusser@commerzbank.com
 
Attention of:                      Peter Manger/Stefan Leusser, Abteilung für
Firmenkunden (AFK)
 


 
DEN NORSKE BANK ASA, FILIALE DEUTSCHLAND
 
By: Christoph Koch
 
Address:                      Bleichenbrücke 11
 
D-20354 Hamburg
 
Tel:                      +49 40 35 75 2044
 
Fax:                      +49 40 35 75 20 21
 
E-mail:                                holger.graflich@dnb.no
 
Attention of:                      Holger Gräflich
 


 
DEXIA BANK BELGIUM NV/SA
 
By: Christoph Koch
 
Address:                      Pachécolaan 44
 
B-1000 Brussels
 
Tel:                      +32 2 204 3883
 
Fax:                      +32 2 204 4354
 
E-mail:                                peter.rabaey@dexia.be
 
Attention of:                      Peter Rabaey
 


 
KBC BANK NV
 
By: Christoph Koch
 
Address:                      Havenlaan 2
 
B-1080 Brussels
 
Tel:                      +32 9 210 44 63
 
Fax:                      +32 9 210 44 41
 
E-mail:                                etienne.burm@kbc.be
 
Attention of:                      KBC Corporate Branch Gent; Etienne Burm
 


 
DRESDNER BANK AG IN KÖLN
 
By: Christoph Koch
 
Address:                      Unter Sachsenhausen 5-17
 
D-50450 Köln
 
Tel:                      +49 221 146 2677
 
Fax:                      +49 221 146 3022
 
E-mail:                                Rainer.Weiss@Dresdner-Bank.com
 
Attention of:                      Unternehmenskunden Köln Ost, Mr Weiss
 
THE FRONTING BANK
 
KBC BANK NV
 
By: Christoph Koch
 
Address:                      Havenlaan 2
 
B-1080 Brussels
 
Tel:                      +32 9 210 44 63
 
Fax:                      +32 9 210 44 41
 
E-mail:                                etienne.burm@kbc.be
 
Attention of:                      KBC Corporate Branch Gent; Etienne Burm
 


 


 
H:\Public\Slldoc\Kronos\sll$01t2-19.doc
 

Germany-#287610-v1 NEW/NEW
 
 
 

 

 


 


 

